--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ASSETS PURCHASE AGREEMENT




by and among


FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.;


FUSION VOIP ACQUISITION CORP.;


iFREEDOM COMMUNICATIONS INTERNATIONAL HOLDINGS, LIMITED;


IFREEDOM COMMUNICATIONS CORPORATION;


IFREEDOM COMMUNICATIONS (MALAYSIA) Sdn. Bhd.;


IFREEDOM COMMUNICATIONS, INC.;


iFREEDOM COMMUNICATIONS HONG KONG LIMITED;


iFREEDOM UK, LTD.


and


TIMOTHY RINGGENBERG; SETH RINGGENBERG; LINDA RINGGENBERG; and EDWARD J. WEAVER.






Dated as of November 14, 2005



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS



   
Page
          ARTICLE I DEFINITIONS AND CONSTRUCTION  
1
 
1.1     Certain Definitions
 
1
 
1.2     Additional Definitions
 
6
 
1.3     Terms Generally
 
6
 
        ARTICLE II PURCHASE AND SALE  
7
 
2.1     Agreement to Sell
 
7
 
2.2     Included Assets
 
7
 
2.3     Excluded Assets
 
8
 
2.4     The Purchase Price, Payment
 
8
 
2.5     Post Closing Adjustments
 
9
 
2.6     No Assumption of Liabilities
 
9
 
2.7     Allocation of Purchase Price
 
10
 
2.8     Right to Setoff and Adjustment
 
10
 
        ARTICLE III CLOSING  
10
 
3.1     Closing
 
10
 
3.2     Items to be Delivered at Closing
 
10
 
3.3     Third Party Consents
 
11
 
3.4     Further Assurances
 
12
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY,THE
SUBSIDIARIES AND THE COMPANY SHAREHOLDERS  
12
 
4.1     Organization and Qualification
 
12
 
4.2     Authorization and Validity of Agreement
 
12
 
4.3     Capitalization.
 
13
 
4.4     Financial Statements
 
14
 
4.5     Absence of Undisclosed Liabilities
 
14
 
4.6     No Material Adverse Change
 
15
 
4.7     Accounts and Notes Receivable
 
16
 
4.8     Tax Matters
 
16
 
4.9     No Approvals or Notices Required; No Conflict with Instruments
 
17
 
4.10     Subsidiaries and Affiliates; Investment Securities
 
17
 
4.11     Legal Proceedings
 
19
 
4.12     Licenses; Compliance with Regulatory Requirements
 
20
 
4.13     Brokers or Finders
 
21
 

 
i

--------------------------------------------------------------------------------


 
4.14     Certain Agreements, Affiliate Transactions and Insurance
 
21
 
4.15     Real Estate
 
23
 
4.16     Intellectual Property
 
23
 
4.17     Title to Assets; Liens
 
24
 
4.18     Employees and Consultants
 
24
 
4.19     Insurance
 
24
 
4.20     Banks, Brokers, and Proxies
 
25
 
4.21     Fusion Commission Flings
 
25
 
4.22     Restricted Securities
 
25
 
4.23     Legends
 
26
 
4.24     Solvency
 
26
 
4.25     Provided Information
 
26
 
4.26     Full Disclosure
 
27
 
4.27     Survival
 
27
 
        ARTICLE V REPRESENTATIONS AND WARRANTIES OF FUSION  
27
 
5.1     Organization and Qualification
 
27
 
5.2     Authorization and Validity of Agreement; Fusion Common Stock
 
28
 
5.3     Recommendation of the Parent Board
 
28
 
        ARTICLE VI ADDITIONAL COVENANTS AND AGREEMENTS  
28
 
6.1     Access to Information Concerning Properties and Records
 
28
 
6.2     Confidentiality
 
29
 
6.3     Conduct of the Company's Business Pending the Effective Time
 
30
 
6.4     Undertakings
 
31
 
        ARTICLE VII INDEMNIFICATION  
32
 
7.1     Indemnification by the Company, each Subsidiary and the Company
Shareholders
 
32
 
7.2     Payment of Indemnification Obligation
 
33
 
7.3     Other Rights and Remedies Not Affected
 
34
 
7.4     Survival
 
34
 
        ARTICLE VIII CONDITIONS PRECEDENT  
34
 
8.1     Conditions Precedent to the Obligations of Fusion and Parent and the
Company
 
34
 
8.2     Conditions Precedent to the Obligations of Fusion and Parent
 
34
 
8.3     Conditions Precedent to the Obligations of the Company, each Subsidiary
and the Company Shareholders 40
 
            ARTICLE IX TERMINATION    41  
9.1     Termination by either Fusion or the Company
 
41
 
9.2     Effect of Termination and Abandonment
 
41
 

 
ii

--------------------------------------------------------------------------------



        ARTICLE X MISCELLANEOUS   41  
10.1     No Waiver, Survival of Representations, Warranties, Covenants and
Agreements
 
41
 
10.2     Expenses
 
42
 
10.3     Remedy
 
42
 
10.4     Notices
 
42
 
10.5     Entire Agreement
 
44
 
10.6     Assignment; Binding Effect; Benefit
 
44
 
10.7     Amendment
 
44
 
10.8     Headings
 
44
 
10.9     Counterparts
 
44
 
10.10    Governing Law and Venue; Waiver of Jury Trial
 
44
 
10.11    Joint Participation in Drafting this Agreement
 
45
 
10.12    Severability
 
45
 
10.13    Enforcement
 
46
 
10.14    Attorneys' Fees and Costs
 
46
 
10.15    Representation by Counsel
 
46
 


EXHIBITS


Exhibit A Escrow Agreement
Exhibit B Lock-Up Agreement
Exhibit C Employment Agreement
Exhibit D Employee Letter
Exhibit E Form of VOIC Independent Marketing Agreement


SCHEDULES

iii

--------------------------------------------------------------------------------



ASSETS PURCHASE AGREEMENT
 
THIS ASSETS PURCHASE (this “Agreement”) is made this 14th day of November, 2005,
(the “Effective Date”) by and among Fusion Telecommunications International,
Inc., a corporation organized under the laws of the State of Delaware
(“Parent”); Fusion VOIP Acquisition Corp., a corporation organized under the
laws of the State of Delaware (“Fusion”); iFreedom Communications International
Holdings, Limited, a corporation organized under the laws of Hong Kong (the
“Company”); IFreedom Communications Corporation, a company organized under the
laws of the Philippines (“Philippines”); IFreedom Communications (Malaysia) Sdn.
Bhd., a corporation organized under the laws of Malaysia (“Malaysia”); IFreedom
Communications, Inc., a corporation organized under the laws of the State of
Delaware (“U.S.”), iFreedom Communications Hong Kong Limited, a corporation
organized under the laws of Hong Kong (“Hong Kong”); iFreedom UK, Ltd., a
corporation organized under the laws of the United Kingdom (“UK”) (Philippines,
Malaysia, U.S., Hong Kong and UK each a “Subsidiary” and collectively the
“Subsidiaries”) and Timothy Ringgenberg; Seth Ringgenberg; Linda Ringgenberg and
Edward J. Weaver (each a “Company Shareholder” and collectively, the “Company
Shareholders”).


WHEREAS, the parties are entering into this Agreement to provide for the terms
and conditions upon which Parent, through Fusion, will purchase certain assets
and business operations of the Company and its Subsidiaries that comprise the
Company’s VoIP business all as more fully described herein (the “Assets”); and,
 
WHEREAS, the Company Shareholders, in order to induce Fusion and Parent to enter
into this Agreement, are parties to this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein, the parties hereto
agree as follows:
 
ARTICLE I

 
DEFINITIONS AND CONSTRUCTION
 
1.1   Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings unless the context otherwise requires:
 
An “Affiliate” of any Person shall mean any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person. A Person shall be deemed to “control,” be “controlled by” or be “under
common control with” any other Person if such other Person possesses, directly
or indirectly, power to direct or cause the direction of the management or
policies of such Person whether through the ownership of voting securities or
partnership interests, by contract or otherwise. Notwithstanding the foregoing,
for purposes of this Agreement, neither the Company nor any of its Affiliates
shall be deemed to be an Affiliate of Parent or Fusion, any Controlling Party of
Parent or Fusion or any of their respective Affiliates, and none of Parent or
Fusion, any Controlling Party of Parent or Fusion nor any of their respective
Affiliates shall be deemed to be an Affiliate of the Company or any of its other
Affiliates.
 

--------------------------------------------------------------------------------


“Agreement” shall mean this Assets Purchase Agreement, including all Exhibits
and Schedules hereto.
 
“Business” shall mean the VoIP business engaged in by the Company and its
Subsidiaries.
 
“Cash Payment” shall mean the payment to be made to the Company pursuant to
Section 2.4(a)(ii) hereof.
 
“Change of Control” shall mean any (i) change in the direct or indirect record
or beneficial ownership of 50% or more of any of the equity securities of the
Company or any of its Subsidiaries, (ii) merger, consolidation, statutory share
exchange or other transaction involving the Company or any of its Subsidiaries
or (iii) change in the composition of the board of directors or other governing
body of the Company or any of its Subsidiaries.
 
“Change of Control Covenant” shall mean any covenant, agreement or other
provision pursuant to which the occurrence or existence of a Change of Control
would result in a violation or breach of, constitute (with or without due notice
or lapse of time or both) or permit any Person to declare a default or event of
default under, give rise to any right of termination, cancellation, amendment,
acceleration, repurchase, prepayment or repayment or to increased payments
under, give rise to or accelerate any material obligation (including any
obligation to, or to offer to, repurchase, prepay, repay or make increased
payments) or result in the loss or modification of any material right or benefit
under, or result in any Restriction or give any Person the right to obtain any
Restriction on any capital stock or other securities or ownership interests
pursuant to, or result in any Lien or give any Person the right to obtain any
Lien on any material asset pursuant to, any Contract to which the Company or any
of its Subsidiaries is or becomes a party or to which the Company or any of its
Subsidiaries or any of their respective assets are or become subject or bound.
 
“Closing” shall mean the consummation of the transactions contemplated by this
Agreement.
 
“Closing Date” shall mean the date on which the Closing occurs pursuant to
Section 3.
 
“Commission” shall mean the Securities and Exchange Commission and the staff of
the Securities and Exchange Commission.
 
“Company Common Stock” shall mean the common stock of the Company.
 
“Company Material Adverse Effect” shall mean (A) a Material Adverse Effect (i)
on the Company or its Subsidiaries taken as a whole, or (B) a material adverse
effect on the ability of the Company to perform its obligations under, and to
consummate the transactions contemplated by, this Agreement; it being
acknowledged that any adverse effect of $2,500 or more on the Company or any of
its Subsidiaries shall in any event be deemed a Company Material Adverse Effect.
 
2

--------------------------------------------------------------------------------


 
“Company Shareholders” shall mean Timothy Ringgenberg; Seth Ringgenberg; Linda
Ringgenberg and Edward J. Weaver, the shareholders of the Company who are
parties to this Agreement.
 
“Contract” shall mean any note, bond, indenture, mortgage, deed of trust, lease,
franchise, permit, authorization, license, contract, instrument, employee
benefit plan or practice, or other agreement, obligation, commitment,
arrangement or concession of any nature whatsoever, oral or written.
 
“Control” (including the terms “controlling,”“controlled by” and “under common
control with”) shall have the meaning given to such term in Rule 405 under the
Securities Act.
 
A “Controlling Party” of any Person shall mean any other Person which, directly
or indirectly, Controls such Person.
 
An “Equity Affiliate” of any Person shall mean any other Person in which the
first Person directly or indirectly through a Subsidiary owns an investment
accounted for by the equity method within the meaning of GAAP.
 
“Escrow Agent” shall mean Heitz & Associates, P.C., a New York Professional
Corporation.
 
“Escrow Agreement” shall mean the Escrow Agreement attached hereto as Exhibit A
to be entered into by the Company, the Company Shareholders and the Escrow
Agent.
 
“Fusion Common Stock” shall mean the unregistered common shares par value $.01
per share of Parent, to be issued to the Company, subject to the terms and
conditions of this Agreement, pursuant to Section 2.4(a)(i) hereof, subject to
post Closing adjustments.
 
“GAAP” shall mean generally accepted accounting principles as accepted by the
accounting profession in the United States as in effect from time to time.
 
“Governmental Entity” shall mean any court, arbitrator, administrative or other
governmental department, agency, commission, authority or instrumentality,
domestic or foreign.
 
“Indebtedness” shall mean, with respect to any Person, without duplication
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof), (i) every liability of such Person
(excluding intercompany accounts between the Company and any wholly owned
Subsidiary of the Company or between wholly owned Subsidiaries of the Company)
(A) for borrowed money, (B) evidenced by notes, bonds, debentures or other
similar instruments (whether or not negotiable), (C) for reimbursement of
amounts drawn under letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person, (D) issued or assumed as the
deferred purchase price of property or services (excluding accounts payable) or
(E) relating to a capitalized lease obligation and all debt attributable to
sale/leaseback transactions of such Person; and (ii) every liability of others
of the kind described in the preceding clause (i) that such Person has
guaranteed or which is otherwise its legal liability.
 
3

--------------------------------------------------------------------------------


 
“Intellectual Property” shall mean all domestic or foreign rights in, to and
concerning: (i) inventions and discoveries (whether patented, patentable or
unpatentable and whether or not reduced to practice), including ideas, research
and techniques, technical designs, and specifications (written or otherwise),
improvements, modifications, adaptations, and derivations thereto, and patents,
patent applications, inventor’s certificates, and patent disclosures, together
with divisions, continuations, continuations-in-part, revisions, reissuances and
reexaminations thereof; (ii) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, trade dress, logos, symbols,
trade names, assumed names, fictitious names, corporate names and other
indications or indicia of origin, including translations, adaptations,
derivations, modifications, combinations and renewals thereof; (iii) published
and unpublished works of authorship, whether copyrightable or not (including
databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited
to, the rights of attribution, assignation and integrity; (iv) trade secrets,
confidential and/or proprietary information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, schematics, designs, discoveries,
drawings, prototypes, specifications, hardware configurations, customer and
supplier lists, financial information, pricing and cost information, financial
projections, and business and marketing methods plans and proposals),
collectively “Trade Secrets”; (v) computer software, including programs,
applications, source and object code, data bases, data, models, algorithms,
flowcharts, tables and documentation related to the foregoing; (vi) other
similar tangible or intangible intellectual property or proprietary rights,
information and technology and copies and tangible embodiments thereof (in
whatever form or medium); (vii) all applications to register, registrations,
restorations, reversions and renewals or extensions of the foregoing; (viii)
Internet domain names; and (ix) all the goodwill associated with each of the
foregoing and symbolized thereby; and (x) all other intellectual property or
proprietary rights and claims or causes of action arising out of or related to
any infringement, misappropriation or other violation of any of the foregoing,
including rights to recover for past, present and future violations thereof.
 
“Legal Proceeding” shall mean any private or governmental action, suit,
complaint, arbitration, mediation, legal or administrative proceeding or
investigation pending or threatened, whether prior to or post closing and
whether or not a contingent liability.
 
“Lien” shall mean any security interest, mortgage, pledge, hypothecation,
charge, claim, option, right to acquire, adverse interest, assignment, deposit
arrangement, encumbrance, restriction, lien (statutory or other), or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease involving substantially the same economic effect
as any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction).
 
“Lock-up Agreement” shall mean the Lock-up Agreement attached hereto as Exhibit
“B”.
 
“Material Adverse Effect” on any Person shall mean any circumstance, change or
effect that is or could reasonably be expected to be materially adverse to the
business, assets, liabilities, obligations, financial condition, results of
operations or prospects of such Person.
 
4

--------------------------------------------------------------------------------


 
“Material Contract” shall mean any contract involving the sum of $2,500 or more
singly or in the aggregate if related.
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, association, or joint venture or a
government, agency, political subdivision, or instrumentality thereof.
 
“Related Agreements” shall mean the Lock-up Agreement, Escrow Agreement,
Employment Agreements, Employee Letter and VOIC Agreement
 
“Restriction,” with respect to any capital stock or other security, shall mean
any voting or other trust or agreement, option, warrant, escrow arrangement,
proxy, buy-sell agreement, power of attorney or other Contract, or any law,
rule, regulation, order, judgment or decree which, conditionally or
unconditionally: (i) grants to any Person the right to purchase or otherwise
acquire, or obligates any Person to purchase or sell or otherwise acquire,
dispose of or issue, or otherwise results in or, whether upon the occurrence of
any event or with notice or lapse of time or both or otherwise, may result in,
any Person acquiring, (A) any of such capital stock or other security; (B) any
of the proceeds of, or any distributions paid or which are or may become payable
with respect to, any of such capital stock or other security; or (C) any
interest in such capital stock or other security or any such proceeds or
distributions; (ii) restricts or, whether upon the occurrence of any event or
with notice or lapse of time or both or otherwise, may restrict the transfer or
voting of, or the exercise of any rights or the enjoyment of any benefits
arising by reason of ownership of, any such capital stock or other security or
any such proceeds or distributions; or (iii) creates or, whether upon the
occurrence of any event or with notice or lapse of time or both or otherwise,
may create a Lien or purported Lien affecting such capital stock or other
security, proceeds or distributions.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.
 
“Significant Party” shall mean those Persons listed on Schedule 1.1 and any
Affiliate of any such Person.
 
“Significant Party Contract” shall mean any Contract between the Company and/or
any of its Subsidiaries on the one hand, and any Significant Party, on the other
hand.
 
“Specified Contract” shall mean (i) any Significant Party Contract, (ii) any
Company Investment Agreement, and (iii) any Contract of the type described in
clauses (iv) and (v) of Section 4.14(a).
 
“Subsidiary,” when used with respect to any Person, shall mean any corporation
or other organization, whether incorporated or unincorporated, of which such
Person or any other Subsidiary of such Person is a general partner or at least
50% of the securities or other interests having by their terms ordinary voting
power to elect at least 50% of the Board of Directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person, by any one or more of
its Subsidiaries, or by such Person and one or more of its Subsidiaries. For
purposes of this Agreement, Philippines and Malaysia and their respective
Subsidiaries shall each be deemed Subsidiaries of the Company regardless of
whether they would otherwise be considered a Subsidiary of the Company under
this definition. U.S., Hong Kong, and UK are also deemed a Subsidiary under this
definition.
 
5

--------------------------------------------------------------------------------


 
“Tax” or “Taxes” shall mean (i) any and all federal, state, local and foreign
taxes and other assessments, governmental charges, regulatory fees, duties,
fees, levies, impositions and liabilities in the nature of a tax, including
taxes based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes and (ii) all interest,
penalties and additions imposed with respect to such amounts in clause (i).
 
“Tax Return” shall mean a report, return or other information required to be
supplied to or filed with a Governmental Entity with respect to any Tax
including an information return, claim for refund, amended Tax return or
declaration of estimated Tax.
 
“VoIP” shall mean voice over Internet protocol.
 
“Wholly Owned Subsidiary” shall mean, as to any Person, a Subsidiary of such
person 100% of the equity and voting interest in which is owned, directly or
indirectly, by such Person, including rights to acquire equity and voting
interest..
 
1.2   Additional Definitions.
 
Additional terms have the meaning ascribed thereto in the Section where they are
set forth.
 
1.3   Terms Generally.
 
The definitions set forth or referenced in Sections 1.1 and 1.2 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The words “herein”,
“hereof” and “hereunder” and words of similar import refer to this Agreement
(including the Exhibits and Schedules) in its entirety and not to any part
hereof unless the context shall otherwise require. As used herein, the phrase
“to the Company’s knowledge”, or any similar phrase or term relating to the
knowledge of the Company means the actual knowledge, after reasonable inquiry,
of any of the officers or directors of the Company. “Reasonable inquiry” shall
mean communication by any of the officers or directors of the Company to the
officers and field personnel of the Company and its Subsidiaries with direct
responsibility for the matter in question and to counsel with respect to matters
involving questions of law, requesting such individual to review specified
provisions of this Agreement and to advise such person of any matter relevant to
the specified representation, warranty or provision. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Unless the context shall otherwise require,
any references to any agreement or other instrument or statute or regulation are
to it as amended and supplemented from time to time (and, in the case of a
statute or regulation, to any successor provisions). Any reference in this
Agreement to a “day” or number of “days” (without the explicit qualification of
“business”) shall be interpreted as a reference to a calendar day or number of
calendar days. If any action or notice is to be taken or given on or by a
particular calendar day, and such calendar day is not a business day, then such
action or notice shall be deferred until, or may be taken or given on, the next
business day. References to the term “business day” shall mean any day that is
not a Saturday, Sunday or day on which banks in New York, New York are
authorized or required by law to close. 
 
6

--------------------------------------------------------------------------------


ARTICLE II

 
PURCHASE AND SALE
 
2.1   Agreement to Sell.
 
    At the Closing (as defined in Section 3.1) and except as otherwise
specifically provided in this Section and as set forth on Schedule 2.1, the
Company and its Subsidiaries will validly and effectively grant, sell, convey,
assign, transfer and deliver to Fusion, upon and subject to the terms and
conditions of this Agreement, all of the Company’s, and its Subsidiary’s, right,
title and interest in and to certain of the Company’s and its Subsidiaries’
assets set forth in Section 2.2 (the “Assets”) free and clear of all liens,
including Tax Liens, pledges, security interests, charges, claims, restrictions
and encumbrances of any nature whatsoever except as set forth on Schedule 2.1.
 
2.2   Included Assets. 
 
The Assets referred to in Section 2.1 shall include, without limitation, the
following assets used or useful in the Business:
 
(a)  all items of personal property and other tangible personal property listed
on Schedule 2.2(a);
 
(b)  all office and other supplies set forth on Schedule 2.2(b);
 
(c)  all inventory set forth on Schedule 2.2(c);
 
(d)  all rights under any written or oral contract, lease, agreement, plan,
instrument, registration, license, certificate of occupancy, other permit,
certification, authorization or approval of any nature, or other document,
commitment, arrangement, undertaking, practice or authorization set forth on
Schedule 2.2(d);
 
(e)  all licenses, permits and other governmental authorizations (hereinafter
referred to as “Licenses and Permits”) listed on Schedule 2.2 (e);
 
(f)  all rights under any patent, trademark, service mark, trade name or
copyright, whether registered or unregistered, and any applications therefor set
forth on Schedule 2.2(f);
 
(g)  all technologies, methods, formulations, data bases, trade secrets,
know-how, inventions and other intellectual property used in the Assets or under
development listed on Schedule 2.2(g);
 
7

--------------------------------------------------------------------------------


 
(h)  all rights or choses in action arising out of occurrences before or after
the Closing, including without limitation all rights under express or implied
warranties relating to the Assets, except relating to Excluded Assets in Section
2.3;
 
(i)  all records, manuals and other documents (collectively, the “Records”)
relating to or used in connection with the Company and each Subsidiaries’
quality assurance/quality control programs, if any, developed for the Assets,
records relating to personnel qualifications in connection with the quality
assurance/quality control program and administration of any quality assurance
program;
 
(j)  all information, files, records, data, plans, and contracts and recorded
knowledge, including customer records, customer prospect lists, customer lists
and supplier lists that the Parent or Fusion may request;
 
(k)  the maintenance and service contracts (“Maintenance Contracts”) set forth
in Schedule 2.2(k), if any;
 
(l)  all customer lists, customer contracts or supplier contracts set forth on
Schedule 2.2(l);
 
(m)  all accounts receivable, bank accounts, cash, merchant accounts, deposits,
security deposits, and other items listed on Schedule 2.2(m);


(n) all customer prospect lists (pipeline opportunities) set forth in Schedule
2.2(n), if any; and


(o)  all other assets of the Company and each Subsidiary, except those excluded
under Section 2.3.


2.3   Excluded Assets. 


The assets of the Company and each Subsidiary listed on Schedule 2.3 shall be
specifically excluded from the sale.
 
2.4    The Purchase Price; Payment.
 
(a)    (i) The purchase price payable to the Company shall consist of (i)
1,100,000 shares of Fusion Common Stock (the “Stock Payment”) and (ii) the cash
payment set forth in Section 2.4(a) (ii), subject to the post closing
adjustments set forth in Section 2.5. The Fusion Common Stock issued herein
shall bear appropriate legends under the Securities Act and is subject to the
Lock-up Agreement. The Fusion Common Stock shall be issued to the Company,
subject to the holdback provisions of Section 2.4 (b) and 2.5. Any Fusion Common
Stock to be issued to Company’s employees, creditors, friends, family,
customers, etc. must be pre-approved by Parent and shall be subject to the same
terms and conditions as the Company hereunder.
 
(ii) In addition to the Fusion Common Stock, Fusion shall pay the Company an
aggregate of 500,000 (the “Cash Payment”) as follows: $100,000 upon Closing (the
“Initial Cash Payment”) and $33,333.33 per month for the following twelve (12)
months. The Cash Payment shall be subject to adjustments in Section 2.5 and to
setoff as set forth in Section 2.8 or anywhere else provided for in this
Agreement. The Cash Payment and any subsequent payment under this Section may,
at the Parent or Fusion’s option, be reduced by any amount the Company owes the
Parent or Fusion. To the extent the Company has any outstanding liabilities post
Closing, Fusion shall direct the Cash Payment towards satisfaction of those
liabilities.
 
8

--------------------------------------------------------------------------------


(iii) The Fusion Common Stock and the Cash Payment paid to the Company, after
adjustments as set forth herein, shall be the “Purchase Price.”
 
(b) Upon issuance pursuant to Section 2.4 (a)(i) of the Stock Payment, Parent
shall deposit 750,000 of the shares of Fusion Common Stock (the “Escrow Shares”)
which would otherwise be tendered to the Company with the Escrow Agent pursuant
to an Escrow Agreement substantially in the form of Exhibit A attached hereto
(the “Escrow Agreement”). At the Closing, the Company shall deliver to the
Escrow Agent a stock power with respect to the Escrow Shares. The Escrow Shares
will be represented by certificates issued in the name of the Company and will
be held by the Escrow Agent during that time period (the "Escrow Period")
specified in the Escrow Agreement. The Escrow Shares will be subject to
adjustment as set forth in Section 2.5 and 2.8 or any other applicable provision
of this Agreement and will be dispersed as set forth in the Escrow Agreement.
 
2.5   Post Closing Adjustments and Earn-Out Compensation.
 
In the event that the Company meets  one or more of the targets as set forth on
Schedule 2.5 from January 1, 2006 to December 31, 2006 (the “Earnout Period”)
and Parent or Fusion does not have a claim against the Company, a Subsidiary or
Company Stockholder, and all Company or Subsidiary liabilities and Indebtedness
are paid in full, within 60 days following the end of the Earnout Period, then
the Company will be entitled to receive the number of shares of Escrow Shares
specified on Schedule 2.5 next to such target ("Earned Escrow Shares"), and the
Escrow Agent shall release such  Earned Escrowed Shares to the Company, subject
to any claims Parent or Fusion may have as to the earned Escrow Shares under
Section 2.8.


2.6    No Assumption of Liabilities.
 
Except for and limited solely to the contractual obligations under the Contracts
listed on Schedule 2.6 and the liabilities listed on Schedule 2.6, neither
Fusion nor Parent shall assume, nor shall be liable for, any liabilities or
obligations of the Company or any of its Subsidiaries or the Company
Shareholders, of any nature whatsoever, express or implied, fixed or contingent,
including, but not limited to any liability for any claim, regardless of when
made or asserted, which arises out of or is based upon negligence, strict
liability or any express or implied representation, warranty, agreement,
contract or guarantee made by the Company, any of its Subsidiaries or the
Company Shareholders, or alleged to have been made by the Company or any of its
Subsidiaries, or the Company Shareholders, or which is imposed or asserted to be
imposed by operation of law, in connection with any product designed,
manufactured, sold, shipped or installed by or on behalf of the Company or any
of its Subsidiaries, of or for any service performed by or on behalf of the
Company or any of its Subsidiaries, including without limitation any claim
relating to the service, repair or replacement of any such product and any claim
seeking recovery for property damage, consequential damage, lost revenue or
income or personal injury. In addition to the foregoing, in no event shall
Fusion assume any liability or incur any liability or obligation in respect of
any federal, state or local income or other tax liability of Company, its
Subsidiaries or the Company Shareholders, payable with respect to the Assets,
the Business, properties or operations of the Company or any of its Subsidiaries
for any period through the Closing Date or thereafter or incident to or arising
as a consequence of the negotiation or consummation by the Company, its
Subsidiaries or the Company Shareholders of this Agreement and the transactions
contemplated by this Agreement and if requested to pay, defend or incur any
liability, will offset among other remedies as set forth in Section 2.8.
 
9

--------------------------------------------------------------------------------


2.7   Allocation of Purchase Price. 
 
Fusion utilizing an independent third party will determine the allocation of the
Purchase Price for tax purposes and neither the Company nor Company shareholders
will do anything to contradict such allocation.
 
2.8   Right of Setoff and Adjustment.
 
The Company and the Company Shareholders understand(s) and agree(s) that Fusion
and/or Parent, shall have the absolute right to setoff against all or any
portion of the payments due the Company or the Company Shareholders, whether in
the form of Fusion Common Stock or Cash Payment, against all, or any portion of
the Stock Payment, the Cash Payment or the Earn-Out Compensation that may
hereafter become due up to the full amount of any claims that Fusion may have
for indemnity pursuant to the provisions of 4.11, 4.13, Section VII or
otherwise, or for any amounts advanced by Fusion to the Company prior to
Closing, or otherwise owed by the Company to Fusion, and not repaid by the
Company at Closing. Fusion and/or Parent reserves the right to make adjustments
from the Cash Payment, Earn-Out Compensation or Stock Payment, or a combination
of each, and in any order, in its sole discretion.
 
ARTICLE III
 
CLOSING
 
3.1   Closing. 
 
The Closing shall take place (i) at 10:00 a.m. (New York time) at the offices of
Parent, 420 Lexington Avenue, Suite 518, New York, New York 10170, on the third
business day following the date on which Parent provides the Company with
written notice that the last of the conditions set forth in Article VIII is
satisfied or, if permissible, waived in writing; or (ii) on such other date and
at such other time or place as is mutually agreed by the parties in this
Agreement in writing. Provided however, the Closing shall not occur later than
February 15, 2006, unless extended in writing by Fusion.
 
3.2   Items to be delivered at Closing.
 
At the Closing and subject to the terms and conditions contained in this
Agreement:
 
(a) The Company and its Subsidiaries will, and the Company Shareholders will
cause the Company and its Subsidiaries to, deliver to Parent or Fusion the
following:
 
10

--------------------------------------------------------------------------------


(i) such bills of sale with covenants of warranty, assignments, endorsements,
and other good and sufficient instruments and documents of conveyance and
transfer, in form and substance satisfactory to Fusion and its counsel, as shall
be necessary and effective to convey, transfer and assign to, and vest in,
Fusion all of the Company and its Subsidiaries right, title and interest in and
to the Assets to be sold under this Agreement, including, without limitation,
(A) good, valid and marketable title in and to all of the Assets owned by the
Company and its Subsidiaries, (B) good and valid leasehold interests in and to
all of the Assets leased by the Company and its Subsidiaries, and (C) all of the
Company and its Subsidiaries rights under all agreements, contracts,
commitments, leases, plans, bids, quotations, proposals, licenses, permits,
authorizations, instruments and other documents to which the Company and its
Subsidiaries are a party or by which they have rights on the Closing Date and
which are to be sold under this Agreement; and
 
(ii) all agreements, contracts, customer prospect lists, commitments, leases,
plans, bids, quotations, proposals, licenses, permits, authorizations,
instruments, manuals and guidebooks, price books and price lists, customer and
subscriber lists, supplier lists, sales records, files, correspondence, and
other documents, books, records, papers, files and data belonging to the Company
and its Subsidiaries which are part of the Assets or relate to the Business of
the Company and its Subsidiaries; and simultaneously with such delivery, all
such steps will be taken as may be required to put the Fusion in actual
possession and operating control of the Assets.
 
(iii) sales Tax Returns for its sales tax liability for the taxable portion of
the Assets and shall file it with its check for the sales tax disclosed upon the
return with the appropriate governmental authorities.
 
(iv) all schedules to be provided under this agreement, 10 days prior to
closing, along with all supporting documentation.
 
(b) Parent will deliver to the Company the following:
 
(i) the Stock Payment, less the Escrow Shares, as set forth in Section 2.4, and
the Initial Cash Payment as set forth in Section 2.4(a) (ii).
 
3.3   Third-Party Consents. 
 
To the extent that the rights of the Company or any Subsidiary under any
agreement, contract, commitment, lease, license, permit, authorization or other
Asset to be assigned to Fusion may not be assigned without the consent of
another person which has not been obtained, this Agreement shall not constitute
an agreement to assign the same if an attempted assignment would constitute a
breach or be unlawful, and the Company or the Subsidiary shall use its best
efforts to obtain any such required consent(s) promptly. If any such consent
shall not be obtained or if any attempted assignment would be ineffective or
would impair Fusion’s rights under the instrument in question in Fusion’s sole
determination so that Fusion would not in effect acquire the benefit of all such
rights, then Fusion shall have the option of terminating this Agreement.
 
11

--------------------------------------------------------------------------------


 
3.4   Further Assurances.
 
The Company, its Subsidiaries and the Company Shareholders, from time to time
after the Closing, at Fusion’s request, will execute, acknowledge and deliver to
Fusion such other instruments of conveyance and transfer and will take such
other actions and execute and deliver such other documents, certifications and
further assurances as Fusion may reasonably request in order to vest more
effectively in Fusion, or to put Fusion more fully in possession of, any of the
Assets, or the Business.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE SUBSIDIARIES AND COMPANY
SHAREHOLDERS
 
The Company, each Subsidiary and the Company Shareholders, jointly and
severally, hereby represent and warrant to Fusion and Parent on the date hereof
and on the Closing Date as follows:
 
4.1   Organization and Qualification.
 
The Company and each Subsidiary (a) is a corporation duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation; (b) has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as it is now being
conducted and (c) is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the properties owned, leased or operated
by it or the nature of its activities makes such qualification necessary. The
Company and each Subsidiary has delivered to Fusion true and complete copies of
the company charter and company bylaws in effect for each entity on the date
hereof. No corporate action has been taken with respect to any amendment to any
charter or bylaws (except for any such amendments that have become effective and
are reflected in the copies of the charter and the company bylaws delivered by
the Company and its Subsidiaries to Fusion as described in the preceding
sentence) and no such corporate action is currently proposed.
 
4.2   Authorization and Validity of Agreement.
 
The Company, each Subsidiary and the Company Shareholders each have all
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder and consummate transactions contemplated
hereby. The execution, delivery and performance by the Company and its
Subsidiaries and the Company Shareholders of this Agreement and the consummation
by the Company and its Subsidiaries and the Company Shareholders of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of the Company and its Subsidiaries. This
Agreement has been duly executed and delivered by the Company, each Subsidiary
and the Company Shareholders and is a legal, valid and binding obligation of the
Company and its Subsidiaries and the Company Shareholders, enforceable against
the Company and its Subsidiaries and the Company Shareholders in accordance with
its terms.
 
12

--------------------------------------------------------------------------------


4.3   Capitalization.
 
(b) As of the date hereof, the authorized capital stock of the Company and each
Subsidiary consists solely of the number of shares on Schedule 4.3 (a). As of
the close of business on the day hereof, (i) the number of shares that were
issued and outstanding for the Company and each Subsidiary are set forth on
Schedule 4.3 (a)(i), and (ii) no shares of Company Common Stock or any
Subsidiary were issued and held by the Company or by Subsidiaries of the
Company. Except as set forth in the preceding sentence, at the close of business
on the day hereof, no shares of capital stock or other securities or other
equity interests of the Company or any Subsidiary and no phantom shares, phantom
equity interests, stock options or stock or equity appreciation rights relating
to the Company or any of its divisions or Subsidiaries were issued, reserved for
issuance or outstanding. All outstanding shares of Company Common Stock and all
shares of each Subsidiary are, and were when issued, duly authorized, validly
issued, fully paid and non-assessable and not subject to preemptive rights. All
outstanding shares of Company Common Stock and all shares of each Subsidiary
were issued in compliance with all applicable state, federal laws, and
international concerning the offer, sale and issuance of such securities.
 
(c) There are no issued or outstanding bonds, debentures, notes or other
Indebtedness of the Company or any of its Subsidiaries that have the right to
vote (or that are convertible into other securities having the right to vote) on
any matters on which stockholders may vote (“Voting Debt”). Other than as
described in Schedule 4.3(b) and ordinary course payments or commissions to
sales representatives of the Company or any Subsidiary based upon revenues
generated by them without augmentation as a result of the transactions
contemplated by this Agreement, there are no Contracts pursuant to which any
Person is or may (contingently or otherwise) be entitled to receive any payment
based on the revenues, earnings or financial performance of the Company or any
of its Subsidiaries or assets or calculated in accordance therewith.
 
(d) Except as described in Schedule 4.3(d), there are no, and immediately after
the Closing there will be no, outstanding or authorized subscriptions, options,
warrants, securities, calls, rights, commitments or any other Contracts of any
character to or by which the Company or any of its Subsidiaries is a party or is
bound that, directly or indirectly, obligate the Company or any of its
Subsidiaries (contingently or otherwise) to issue, deliver or sell or cause to
be issued, delivered or sold any shares of Company Common Stock or any Preferred
Stock, stock of any Subsidiary, or other capital stock, securities, equity
interests or Voting Debt of the Company or any Subsidiary of the Company, any
securities convertible into, or exercisable or exchangeable for, or evidencing
the right (contingent or otherwise) to subscribe for any such shares,
securities, interests or Voting Debt, or any phantom shares, phantom equity
interests or stock or equity appreciation rights, or obligating the Company or
any of its Subsidiaries to grant, extend or enter into any such subscription,
option, warrant, security, call, right or Contract (collectively, “Convertible
Securities”). Neither the Company nor any Subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital stock.
 
(e) Except as described in Schedule 4.3(d), neither the Company nor any of its
Subsidiaries has adopted, authorized or assumed any plans, arrangements or
practices for the benefit of its officers, employees or directors that require
or permit the issuance, sale, purchase or grant of any capital stock, securities
or other equity interests or Voting Debt of the Company or any Subsidiary of the
Company, any phantom shares, phantom equity interests or stock or equity
appreciation rights or any Convertible Securities.
 
13

--------------------------------------------------------------------------------


4.4    Financial Statements 


The Company has delivered to Fusion copies dated October 31, 2005 of the
unaudited financial statements of the Company, on a consolidated basis that
includes each Subsidiary, for the fiscal year ended December 31, 2004 (the
“Unaudited Financial Statements”), the unaudited balance sheet (the “Current
Balance Sheet”) of the Company as of October 31, 2005 (the “Current Balance
Sheet Date”) collectively with the Unaudited Financial Statements and the
Current Balance Sheet, the “Financial Statements”) prepared on a consolidated
basis that includes each Subsidiary. The Unaudited Financial Statements together
with the notes thereto have been prepared in accordance with past practices, and
the Unaudited Financial Statements together with the notes thereto have been
prepared in accordance with generally accepted accounting principles (GAAP)
applied on a consistent basis throughout such period. Except as disclosed
therein, such Financial Statements are true, correct and complete, and present
fairly and accurately the financial condition and position of the Company and
each Subsidiary as of the dates indicated. The Company has consulted with an
accountant admitted to practice before the SEC and is not aware of any reason
that it would be unable to deliver audited consolidated Financial Statements to
Fusion in accordance with GAAP within thirty (30) days following Closing.


Since the October 31, 2005 Financial Statements, the Company, any Subsidiary of
the Company, nor any Equity Affiliate of the Company, has incurred any such
actual or potential liability or obligation not in the ordinary course of
business. Except as set forth in Schedule 4.4, neither the Company nor any
Subsidiary or any of the Company Shareholders (as it relates to the Company or
any Subsidiary) has guaranteed or otherwise agreed to become responsible for any
Indebtedness of any other Person.
 
4.5   Absence of Undisclosed Liabilities.
 
Except as set forth in Schedule 4.5, on the date hereof and as of the Closing
Date, the Company and its Subsidiaries has/have no liabilities of any nature,
whether direct, indirect, accrued, absolute, contingent or otherwise (including,
without limitation, liabilities as guarantor or otherwise with respect to
obligations of others or liabilities for Taxes due or then accrued or to become
due), that were not fully and adequately reflected or reserved against on the
Financial Statements of the Company. There is no existing condition, situation
or set of circumstances (excluding possible changes in the Tax laws of any
jurisdiction) that could reasonably be expected to result in any such liability,
other than liabilities (i) fully and adequately reflected or reserved against on
the Financial Statements; or (ii) incurred since the Current Balance Sheet Date
in the ordinary course of business consistent with past practice, which in the
aggregate are not material to the Company. For purposes of this Section 4.5,
“material” shall mean any amount in excess of $2,500.
 
14

--------------------------------------------------------------------------------


 
4.6   No Material Adverse Change. 
 
Since the Current Balance Sheet , there have been no material changes in the
assets, properties, business, operations, prospects or condition (financial or
otherwise) of the Company or any of its Subsidiaries that, individually or in
the aggregate, materially and adversely affect the Company or any of its
Subsidiaries, nor does any Company Shareholder or executive of the Company know
of any such change that is reasonably likely to occur, nor has there been any
damage, destruction or loss materially and adversely affecting the assets,
properties, business, operations, prospects or condition (financial or
otherwise) of the Company or any of its Subsidiaries, whether or not covered by
insurance. Without limiting the generality of the foregoing since the Current
Balance Sheet Date, neither the Company nor any of its Subsidiaries has:
 
(i)  incurred any indebtedness for borrowed money, assumed or guaranteed or
otherwise become responsible for the obligations of any Person, or otherwise
made or assumed any commitment, obligation or liability outside the ordinary
course of business;
 
(ii)  declared or paid any dividend or declared or made any other distribution
of any kind to its shareholders, or made any direct or indirect redemption,
retirement, purchase or other acquisition of any shares of its capital stock or
entered into any agreement or made any commitment with respect to the same;
 
(iii)  made any loan, advance or capital contribution to or investment in any
Person;
 
(iv)  made any payment or commitment to pay any severance or termination pay to
any of its officers, directors, shareholders, employees, consultants, agents or
other representatives;
 
(v)  entered into any lease (as lessor or lessee), sold, abandoned or made any
other disposition of any of its assets, properties or rights, granted or
suffered any Lien or other encumbrance on any of its assets or properties, or
entered into or amended any contract or other arrangement to do any of the
foregoing or pursuant to which the Company or any Subsidiary agreed to indemnify
any party or to refrain from competing with any party;
 
(vi)  except for inventory or equipment acquired in the ordinary course of
business, made any acquisition of all or any part of the assets, properties,
capital stock or business of any other Person or entered into or amended any
contract or other arrangement to do the same;
 
(vii)  made any change in any method of accounting or accounting practice,
waived or cancelled any material claim, account receivable, or right, or changed
its pricing, credit, or payment policies;
 
(viii)  paid any long-term liability otherwise than in accordance with its
terms; or
 
15

--------------------------------------------------------------------------------


 
(ix)  failed to comply with any Law in any respect that, individually or in the
aggregate, has had or is reasonably likely to have a material adverse effect on
the assets, properties, business, operations, prospects or conditions (financial
or otherwise) of the Company, or any of its Subsidiaries.
 
4.7   Accounts and Notes Receivable.


All accounts and notes receivable reflected in the Financial Statements and all
accounts receivable arising after the Current Balance Sheet Date (collectively,
the “Accounts Receivable”) have arisen in the ordinary course of business of the
Company and its Subsidiaries, represent valid and enforceable obligations due to
the Company and each Subsidiary, and are not subject to any discount, set-off or
counter-claim. All such Accounts Receivable have been collected or, to the best
knowledge of the Company, each Subsidiary and Company Shareholders, are fully
collectible in the ordinary course of business of the Company or its
Subsidiaries in the aggregate recorded amounts thereof in accordance with their
terms.  To the extent such Accounts Receivable are not collected, Fusion shall
be entitled to set-off pursuant to Section 2.8 hereof.


4.8   Tax Matters.
 
(a)  As used in this Agreement, “Taxes” shall mean all taxes, including without
limitation income taxes, corporation taxes, capital taxes, excise taxes, value
added and sales taxes, use taxes, gross receipts taxes, franchise taxes,
employment and payroll related taxes, goods and services taxes, stamp taxes,
transfer taxes, withholding taxes, property taxes and import duties, whether or
not measured in whole or in part by net income, all imposts, levies, duties,
deductions, withholdings, charges, public and private pension plan
contributions, social security contributions, workmen’s compensation, public
health contributions, regulatory fees and taxes, assessments, reassessments or
fees of any nature, and all deficiencies or other additions to tax, interest and
penalties owed by it; and “Tax” shall mean any one of them. The Company and its
Subsidiaries have paid all Taxes required to be paid by it through the date
hereof (other than Taxes not yet due and payable the liability for which is
adequately reserved for by the Company (and on behalf of each Subsidiary) in the
Financial Statements and other than possible adjustments as set forth in
Schedule 4.8). The provisions for Taxes reflected in the Financial Statements
are adequate to cover any and all Tax liabilities of the Company or its
Subsidiaries in respect of their respective assets, properties, business and
operations during the periods covered by said Financial Statements and all prior
periods.


   (b)  The Company and each Subsidiary have timely filed all Tax returns
required to be filed by it through the date hereof. Each of the Tax returns
filed by the Company and each Subsidiary completely, correctly and accurately
reflects the amount of the Company and each Subsidiary’s Tax liability for the
period covered thereby.


   (c)  There has not been any audit of any Tax return filed by the Company or
Subsidiary, no audit of any Tax return of the Company or any Subsidiary is in
progress, and the Company or any Subsidiary has not been notified by any Tax
authority that any such audit is contemplated or pending. No taxing authority is
now asserting or, to the best knowledge of any Company Stockholder, threatening
to assert any Tax deficiency or claim for additional Taxes or interest thereon
or penalties in connection therewith. All Tax returns of the Company and each
Subsidiary have been assessed through and including the date hereof, and there
are no outstanding waivers of any limitation periods or agreements providing for
an extension of time for the filing of any Tax return or the payment of any Tax
or for the issue of an assessment or reassessment against the Company or any
Subsidiary. All deficiencies proposed as a result of such assessments of the Tax
returns have been paid and settled.


16

--------------------------------------------------------------------------------


   (d)  The Company or each Subsidiary has withheld from each payment made to
any of its past and present shareholders, directors, officers, employees,
consultants and agents the amount of all Taxes and other deductions required to
be withheld and has paid or made adequate provision for the payment of such
amounts to the proper receiving authorities.


   (e)  The Company or each Subsidiary is not subject to and shall not be
subject after the Closing Date to any assessments, levies, penalties or interest
with respect to Taxes which shall result in any liability on its part in respect
of any period ending on or prior to the Closing Date in excess of the amount
provided for and reserved against in the Unaudited Financial Statements.


4.9   No Approvals or Notices Required; No Conflict with Instruments. 
 
The execution, delivery and performance of this Agreement and the Related
Agreements by the Company, any Subsidiary or the Company Shareholders will not
contravene or violate (a) any existing law, rule or regulation to which the
Company, any Subsidiary or Company Shareholder is subject, (b) any judgment,
order, writ, injunction, decree or award of any court, arbitrator or
governmental or regulatory official, body or authority which is applicable to
the Company, any Subsidiary or Company Shareholder, or (c) the Certificate of
Incorporation or Bylaws of the Company or any Subsidiary or any securities
issued by them; nor will such execution, delivery or performance violate, be in
conflict with or result in the breach (with or without the giving of notice or
lapse of time, or both) of any term, condition or provision of, or require the
consent of any other party to, any mortgage, indenture, agreement, contract,
commitment, lease, plan or other instrument, document or understanding, oral or
written, to which the Company, any Subsidiary or any Company Shareholder is a
party or by which the Company, any Subsidiary or Company Shareholder is
otherwise bound. Except as set forth on Schedule 4.9, no authorization, approval
or consent, and no registration or filing with, any governmental or regulatory
official, body or authority is required in connection with the execution,
delivery and performance of this Agreement by the Company, any Subsidiary or any
Company Shareholder.
 
17

--------------------------------------------------------------------------------


4.10   Subsidiaries and Affiliates; Investment Securities.
 
(a) Schedule 4.10 (a): (i) lists each direct and indirect Subsidiary and Equity
Affiliate of the Company, (ii) lists the jurisdiction of organization of each
direct and indirect Subsidiary and Equity Affiliate of the Company, (iii)
describes the number and type of the authorized and outstanding equity interests
or securities of each direct and indirect Subsidiary and Equity Affiliate of the
Company, (iv) describes the number and type of the equity interests or
securities, including interests or securities convertible into or exchangeable
or exercisable for any equity interest or security, in each such Subsidiary and
Equity Affiliate owned directly or indirectly by the Company (each a “Company
Investment”) and (v) lists all material Contracts to which the Company or any of
its Subsidiaries are parties or by which their respective assets or properties
are bound evidencing such equity interests or securities, pursuant to which such
equity interests or securities are held, evidencing Restrictions affecting such
equity interests or securities or entered into in connection with the
acquisition of such equity interests or securities (the “Company Investment
Agreements”). True and complete copies of the Company Investment Agreements have
been delivered to Fusion. With respect to each Company Investment Agreement that
is not in English, the Company has provided to Fusion a true and complete
translation of such Company Investment Agreement into English. The Company or
the applicable Subsidiary thereof has good and valid title to the Company
Investments, free and clear of any Liens and not subject to any Restrictions,
other than as described in Schedule 4.10 (a) or as may have been created by this
Agreement and except for restrictions on transfer under federal or state
securities laws. The shares of capital stock of each corporate Subsidiary of the
Company are validly issued, fully paid and non-assessable. Except as set forth
in Schedule 4.10 (a) there are not, and immediately after the Effective Date,
there will not be, any outstanding or authorized subscriptions, options,
warrants, securities, calls, rights, commitments or other Contracts of any
character to or by which the Company or any of its Subsidiaries is a party or by
which any of their respective properties or assets are bound that, directly or
indirectly, (x) call for or relate to the sale, pledge, transfer or other
disposition by the Company or any Subsidiary of the Company of any shares of
capital stock, any partnership or other equity interests or any Voting Debt of
the Company or any Subsidiary or any Equity Affiliate of the Company or (y)
relate to the voting or control of such capital stock, partnership or other
equity interests or Voting Debt. Assuming the due execution and delivery by each
of the other parties thereto that is not the Company or a Subsidiary of the
Company, each Company Investment Agreement constitutes the legal, valid and
binding obligation of the Company or the applicable Subsidiary thereof that is a
party to such Company Investment Agreement. Except as set forth in schedule 4.10
(a), there is no Legal Proceeding pending or, to the Company’s knowledge,
threatened against the Company or any of its Subsidiaries relating to any of
such Company Investments or Company Investment Agreements. Except as set forth
in Schedule 4.10(a), none of the Company or any of its Subsidiaries has any
obligation to contribute any additional capital to, or acquire any additional
interest in, any Subsidiary or Equity Affiliate of the Company.
 
(b) Each of the Company’s Subsidiaries and Equity Affiliates (i) is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite corporate, partnership or
limited liability company power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted and (iii)
is duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the properties owned, leased or operated by it or the
nature of its activities makes such qualification necessary, except, in the case
of clause (iii), in such jurisdictions where the failure to be so duly qualified
or licensed and in good standing has not had and is not reasonably likely to
have, individually or in the aggregate, a Company Material Adverse Effect.
 
(c) The Company and each Subsidiary has delivered to Fusion or will ten (10)
days prior to Closing, true and complete copies of (i) the certificate of
incorporation and bylaws (or similar organizational documents) as in effect on
the date hereof of each Subsidiary and Equity Affiliate of the Company and (ii)
the minute books of each Subsidiary and Equity Affiliate of the Company, which
contain the minutes (or draft copies of the minutes) of all meetings of
directors (or similar governing body) and stockholders (or other equity holders)
of each such Subsidiary and Equity Affiliate of the Company since the date of
incorporation or organization and such minutes accurately and fairly reflect in
all material respects the actions taken at such meetings. Schedule 4.10 (c)
lists all documents to be delivered ten (10) days before Closing.
 
18

--------------------------------------------------------------------------------


(d) Except as set forth on Schedule 4.10(d), the assets owned or leased by the
Company and its Subsidiaries are suitable and adequate for the conduct of their
respective businesses as presently conducted and as proposed to be conducted and
the Company or the applicable Subsidiary thereof has good and valid title to or
valid leasehold or other contractual interests in all such assets that are
material to its business free and clear of all Liens and not subject to any
Restrictions other than Liens or Restrictions the existence of which has not had
and is not reasonably likely to have, individually or in the aggregate, a
Company Material Adverse Effect.
 
(e) Schedule 4.10 (e) sets forth a complete and accurate list of each capital,
participating, equity or other interest owned of record or beneficially by the
Company in any corporation, partnership, joint venture or other Person, other
than the Subsidiaries or Equity Affiliates of the Company (each, an “Investment
Security” and collectively, the “Investment Securities”). Schedule 4.10 (e)
includes, with respect to each Investment Security, the name of the corporation,
partnership, joint venture or other Person in respect of which such Investment
Security relates, the amount and nature of such interest, and a description of
the material terms of any Liens and Restrictions with respect to such Investment
Securities.
 
4.11   Legal Proceedings.
 
Except as set forth in Schedule 4.11, there is no (a) Legal Proceeding pending
or threatened, against, involving or affecting the Company and/or Company
Shareholder, any Subsidiary of the Company or any Equity Affiliate of the
Company or any of its or their respective assets or rights; (b) judgment,
decree, Injunction, rule, or order of any Governmental Entity applicable to the
Company and/or Company Shareholder or any Subsidiary of the Company any Equity
Affiliate of the Company that has had or is reasonably likely to have, either
individually or in the aggregate, a Company Material Adverse Effect; (c) Legal
Proceeding pending or threatened, against the Company, and/or Company
Shareholders or any Subsidiary of the Company or any Equity Affiliate of the
Company that seeks to restrain, enjoin or delay the consummation of this
Agreement or any of the other transactions contemplated by this Agreement or
that seeks damages in connection therewith; or (d) Injunction, of any type. For
the avoidance of any doubt, Parent, Company and each of its shareholders, board
of directors, officers, employees, agents or attorneys (each an “Indemnified
Party”), will be forever indemnified by the Company, the Company Shareholders
and each Subsidiary, jointly and severally, from and against any and all claims,
liabilities, obligations, costs and attorneys’ fees and held harmless in the
event a Legal Proceeding is pending or threatened against any Indemnified Party.
This section shall survive closing.
 
19

--------------------------------------------------------------------------------


 
4.12    Licenses; Compliance with Regulatory Requirements.
 
(a) The Company and its Subsidiaries, hold all licenses, franchises, ordinances,
authorizations, permits, certificates, variances, exemptions, concessions,
leases, rights of way, easements, instruments, orders and approvals, domestic or
foreign (collectively, the “Licenses”) which are listed in Schedule 4.12 (a),
required for or which are material to the ownership of the assets and the
operation of the Businesses of the Company or any of its Subsidiaries, all of
which are being assigned pursuant to this Agreement to Fusion. The Company and
each of its Subsidiaries, are in compliance with, and have conducted their
respective businesses so as to comply with, the terms of their respective
Licenses and with all applicable laws, rules, regulations, ordinances and codes
(domestic or foreign). Without limiting the generality of the foregoing, the
Company and its Subsidiaries (i) have all Licenses of foreign, state and local
Governmental Entities required for the operation of the facilities being
operated on the date hereof by the Company or any of its Subsidiaries or Equity
Affiliates (the “Permits”), (ii) have duly and currently filed all reports and
other information required to be filed with any Governmental Entity in
connection with such Permits and (iii) are not in violation of any of such
Permits. The expiration date of each License and permit is set forth on Schedule
4.12(a).  
 
(b) Except as set forth in Schedule 4.12 (b) , (i) the operation of the Company,
each Subsidiary and each of their respective businesses, equipment and other
assets and the facilities owned or leased by them , are in compliance in all
material respects with all applicable Environmental Laws, (ii) the Company and
its Subsidiaries hold all Licenses required under Environmental Laws necessary
to enable them to own, lease or otherwise hold their assets and to carry on
their businesses as presently conducted, (iii) there are no investigations,
administrative proceedings, judicial actions, orders, claims or notices that are
pending, anticipated or threatened against the Company or any of its
Subsidiaries relating to or arising under any Environmental Laws, (iv) there is
no ongoing remediation of or other response activity to address contamination or
any other adverse environmental or indoor air quality condition and no condition
that would be reasonably expected to give rise to a requirement under applicable
Environmental Laws to conduct such remediation or response activities, and no
Governmental Entity has proposed or threatened any such remediation or response,
at any real property currently or formerly leased or owned by the Company or any
of its Subsidiaries, (v) neither the Company nor any of its Subsidiaries have
received any notice alleging a violation of or liability of the Company or any
of its Subsidiaries or any of its Equity Affiliates, under any Environmental
Laws, and (vi) neither the Company nor any of its Subsidiaries have
contractually agreed to assume or provide an indemnity for environmental
liabilities of any third party. For purposes of this Agreement, the term
“Environmental Laws” means any federal, state, local or foreign law, statute,
rule or regulation or the common law relating to the environment, the management
of hazardous or toxic substances, the protection of natural resources or
wildlife, or occupational or public health and safety, including the federal
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended and the federal Occupational Safety and Health Act of 1970, as
amended, and any state or foreign law counterpart.
 
20

--------------------------------------------------------------------------------


 
4.13   Brokers or Finders.
 
  No agent, broker, investment banker, financial advisor or other Person is or
will be entitled, by reason of any agreement, act or statement by the Company or
any of its Subsidiaries or their respective stockholders, directors, officers,
employees or Affiliates, to any financial advisory, broker’s, finder’s or
similar fee or commission, to reimbursement of expenses or to indemnification or
contribution in connection with any of the transactions contemplated by this
Agreement, and the Company agrees to indemnify and hold Fusion and Parent,
harmless from and against any and all claims, liabilities or obligations with
respect to any other such fees, commissions, expenses or claims for
indemnification or contribution asserted by any Person on the basis of any act
or statement made or alleged to have been made by the Company or any of its
Subsidiaries, directors, officers, employees or Affiliates.
 
4.14   Certain Agreements, Affiliate Transactions and Insurance.
 
(a) Schedule 4.14 (a) lists or describes each Contract to which the Company or
any of its Subsidiaries is a party, or by which any of their respective assets
are subject or bound, of the following nature:
 
(i) Contracts that were entered into outside the ordinary course of business and
pursuant to which any obligations or liabilities (whether absolute, contingent
or otherwise) remain outstanding;
 
(ii) All employment, bonus or consulting agreements;
 
(iii) Contracts evidencing or securing Indebtedness of the Company or any of its
Subsidiaries (other than trade accounts arising in the ordinary course of
business that do not exceed $2,500 individually or $2,500 in the aggregate);
 
(iv) Contracts in which the Company or any of its Subsidiaries has guaranteed
the obligations of any Person;
 
(v) Contracts that may require the Company or any of its Subsidiaries to
indemnify any other Person;
 
(vi) any Contract involving the potential payment (a) by the Company or any of
its Subsidiaries of $2,500 or more; or (b) to the Company or any of its
Subsidiaries of an amount that is reasonably likely to be $2,500 or more;
 
(vii) Contracts that guarantee any Person a particular amount of payment from
the Company or any of the Company’s Subsidiaries irrespective of such Person’s
performance of any of its obligations under such Contract;
 
(viii) Contracts between the Company or any of its Subsidiaries, on the one
hand, and any director, officer or stockholder or equity holder of the Company
or any of its Subsidiaries or Equity Affiliates, on the other hand; and
 
21

--------------------------------------------------------------------------------


(ix) Contracts between the Company or any of its Subsidiaries, on the one hand,
and any Significant Party, on the other hand;
 
(x) Contracts that contain a Change of Control Covenant; and
 
(xi) Except as expressly set forth in Schedule 4.14(a)(xi) each Material
Contract is in full force and effect and is valid and enforceable in accordance
with its terms (except insofar as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, or by principles governing the availability of
equitable remedies and except that employees’ covenants not to compete may not
be enforceable in accordance with their terms in New York and certain other
jurisdictions), and the Company or the applicable Subsidiary of the Company, as
the case may be, has taken all actions necessary to comply in all material
respects with such Material Contract and is not in breach or violation of or
default under (with or without notice or lapse of time or both) of any such
Material Contract. Except as set forth in Schedule 4.14(a)(xi), all parties to
the Material Contracts other than the Company and its Subsidiaries have complied
in all material respects with the provisions thereof and no party is in breach
or violation of, or in default (with or without notice or lapse of time, or
both) under, such Material Contracts. The Company has not received notice of any
actual or threatened termination, cancellation or limitation to, and there has
not been any other adverse development in respect of, any of the Material
Contracts. The Company has delivered to Fusion a true and correct copy of each
Material Contract that is in writing and a description of all material terms of
each Material Contract or arrangement that is not in writing, listed or
described or required to be listed or described on Schedule 4.14(a).
 
(b) Except as set forth in Schedule 4.14(b) (i) there is no Contract or any
judgment, injunction, order or decree binding upon the Company or any of its
Subsidiaries that has or would reasonably be likely to have the effect of
prohibiting or materially restricting or limiting the ability of the Company to
conduct its business as the same is currently conducted or contemplated to be
conducted and (ii) none of the Company or any of the Company’s Subsidiaries is a
party to, and none of their respective assets is bound by, any Contract or any
judgment, injunction, order or decree that, after the consummation of the
transactions contemplated by this Agreement, would be or would purport to be
binding upon Parent or Fusion, a Controlling Party of Fusion or any Affiliate of
a Controlling Party of Fusion (other than the Surviving Entity and the Surviving
Entity’s Subsidiaries) or any Contract or any judgment, injunction, order or
decree in respect of which any act or omission of Parent or Fusion, a
Controlling Party of Fusion or any Affiliate of a Controlling Party of Fusion
would result in a breach or violation thereof or, in the case of any Contract,
constitute (with or without notice or lapse of time or both) a default or event
of default thereunder, or give rise to any right of termination, cancellation,
amendment, acceleration, repurchase, prepayment or repayment or to increased
payments thereunder, or give rise to or accelerate any material obligation or
result in the loss or modification of any material rights or benefits
thereunder. The Company and each Subsidiary has delivered or shall deliver ten
(10) days prior to Closing, to Fusion a true and correct copy of each Contract
that is in writing, a description of all material terms of each Contract or
arrangement that is not in writing, and a true and correct copy of each
judgment, injunction, order or decree, listed or described, or required to be
listed or described, in Schedule 4.14 (b).
 
22

--------------------------------------------------------------------------------


(c)  Schedule 4.14(c) lists or describes all transactions and Contracts between
the Company or any of its Subsidiaries, on the one hand, and any director,
executive officer or stockholder of the Company or any of its Subsidiaries or
Equity Affiliates, on the other hand. The Company has delivered to Fusion or
shall deliver ten (10) days prior to Closing, a true and correct copy of each
Contract and arrangement that is in writing, and a description of all material
terms of each transaction and each Contract that is not in writing, listed or
described, or required to be listed or described, in Schedule 4.14(c)
 
(d)  Except as set forth in Schedule 4.14(d) the Company has not (i) declared or
paid any dividends, or authorized or made any distribution upon or with respect
to any class or series of its capital stock, (ii) incurred any indebtedness for
money borrowed or any other liabilities or mortgaged or pledged, or otherwise
placed or agreed to place a lien or security interest on any asset of the
Company individually in excess of $2,500, (iii) made any loans or advances to
any person, other than ordinary advances for travel or other expenses, or (iv)
sold, exchanged, licensed, encumbered, mortgaged, pledged or otherwise disposed
of any of its assets or rights, other than in the ordinary course of business.


4.15   Real Estate.


The Company does not own any real property or any buildings or other structures
and does not have any options or any contractual obligations to purchase or
acquire any interest in real property. The leasehold interests of the Company
and each Subsidiary are set forth in Schedule 4.15 and are subject to no Lien
(other than Liens on the interests of the respective lessors that indirectly
burden such leasehold interests). All such leases are in good standing and in
full force and effect without amendment thereto, and the Company and each
Subsidiary is entitled to all benefits under such leases. All such leases are
assignable except as expressly set forth on Schedule 4.15. Along with each
leasehold on Schedule 4.15, is the name of the Lessor, square footage, yearly
rent, term and security deposit, if any.
  
4.16   Intellectual Property.
 
(i) The Company’s and each Subsidiary’s Intellectual Property is listed on
Schedule 4.16.
 
(a)  (i) None of the present activities or, the proposed activities, of the
Company and its Subsidiaries or its products services or assets infringe on any
Proprietary Rights of others, (ii) the Company nor any Subsidiary has received
any claim or notice of any claim to that effect, and (iii) there is no existing
or threatened infringement or violation by others of the Proprietary Rights of
the Company or any Subsidiary.
 
(b)  There is no existing or threatened violation of the confidentiality of the
Company or its Subsidiary’s confidential information or trade secrets. The
Company nor its Subsidiaries is making unauthorized use of any confidential
information or trade secrets of any Person, including without limitation any
former employer of any past or present employees or consultants of the Company
or any Subsidiaries.
 
23

--------------------------------------------------------------------------------


 
(c)  None of the activities of the employees or consultants of the Company or
any Subsidiaries on behalf of the Company or any Subsidiaries violates or has
violated any agreements or arrangements that any such employees or consultants
have or have had with former employers. Each of the employees and consultants
who contributed to the discovery or development of any of the Proprietary Rights
(other than Proprietary Rights licensed to the Company or applicable Subsidiary
by any party other than a consultant to the Company or applicable Subsidiary)
did so in each case within the scope of his or her employment or contractual
relationship with the Company or applicable Subsidiary.
 
4.17   Title to Assets; Liens.
 
Except as set forth on Schedule 4.17, the Company and each Subsidiary has good,
valid and marketable title to the Assets to be sold free and clear of all liens,
pledges, security interests, charges, claims, restrictions and other
encumbrances and defects of title of any nature whatsoever. Except as set forth
on Schedule 4.17, the Company or applicable Subsidiary owns outright and has
good, valid and marketable title to all of its assets and properties of every
nature whatsoever, including Proprietary Rights and Personal Property, used in
the business, including, without limitation, all of the assets and properties
reflected in the Unaudited Financial Statements, free and clear of any Lien,
except for (i) assets and properties disposed of, or subject to purchase or
sales orders, in the ordinary course of business consistent with past practice
since the Current Balance Sheet Date or (ii) liens or other encumbrances
securing the claims of materialmen, carriers, landlords and like persons, all of
which are not yet due and payable but which are reflected on the Financial
Statements. There are no developments affecting any of such properties or assets
pending or, threatened, that might materially detract from the value of such
property or assets, materially interfere with any present or intended use of any
such property or assets or materially and adversely affect the marketability of
such properties or assets.  
 
4.18   Employees and Consultants.
 
Set forth on Schedule 4.18 is a complete list of the Company’s and each
Subsidiary’s, (i) employees, (ii) consultants and (iii) independent contractors,
with names, current salaries and, with respect to employees, current positions
with the Company and each Subsidiary. The Company and each Subsidiary generally
enjoys a good employer-employee relationship with its employees. Except as set
forth on Schedule 4.18, neither the Company nor any Subsidiary is delinquent in
payments to any of its employees or consultants for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed by
them to the date hereof or amounts required to be reimbursed to such employees.


4.19   Insurance.
 
Schedule 4.19 sets forth a list of all policies or binders of fire, liability,
product liability, workmen’s compensation, vehicular, directors and officers and
other insurance held by or on behalf of the Company or its Subsidiaries. Such
policies and binders are in full force and effect, are reasonably believed to be
adequate for the businesses engaged in by the Company or its Subsidiaries and
are in conformity with the requirements of all leases to which the Company and
each Subsidiary is a party and, which are valid and enforceable in accordance
with their terms. The Company or its Subsidiaries are not in and do not expect
to be, in default with respect to any provision contained in any such policy or
binder, nor has the Company or its Subsidiaries failed to give any notice or
present any claim under any such policy or binder in due and timely fashion.
There are no outstanding unpaid claims in excess of $1,000 in the aggregate
under all such policies and binders. The Company and each Subsidiary has not
received and has no reason to believe it will receive, notice of cancellation or
non-renewal of any such policy or binder.


24

--------------------------------------------------------------------------------


4.20   Banks, Brokers and Proxies.
 
Schedule 4.20 sets forth (i) the name of each bank, trust company, securities or
other broker or other financial institution with which the Company or its
Subsidiaries has an account, credit line, or safe deposit box or vault or
otherwise maintains relations; (ii) the name of each person authorized by the
Company or its Subsidiaries to draw on any such account or credit line, to
transfer securities, or to have access to any safe deposit box or vault; (iii)
the purpose of each such account, safe deposit box or vault; and (iv) the names
of all persons authorized by proxies, powers of attorney or other like
instruments to act on behalf of the Company or its Subsidiaries in matters
concerning its business or affairs. All such accounts, credit lines, safe
deposit boxes and vaults are maintained by the Company or its Subsidiaries for
normal business purposes, and no such proxies, powers of attorney or other like
instruments are irrevocable.
 

 
4.21
Fusion Commission Filings.

 
The Company, each Subsidiary and each of the Company Shareholders have reviewed
all of Parent’s filings with the Commission since February 17, 2005 and have
relied on the information contained therein in determining to acquire the Fusion
Common Stock pursuant to this Agreement. The Company and each of the Company
Shareholders have had the opportunity to question Fusion and Parent about the
information contained therein and Parent’s business, and acknowledges Parent nor
Fusion have made any representations as to the value or performance of the
Fusion Common Stock.
 

 
4.22
Restricted Securities.

 
The Company and the Company Shareholders understand that the Fusion Common Stock
is not registered under the Securities Act of 1933, as amended (the "Securities
Act"), and that the Fusion Common Stock is being issued pursuant to an exemption
from registration under the Securities Act pursuant to Section 4(2) thereof,
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Company’s representations as expressed herein.
The Company and the Company Shareholders understand that the Fusion Common
Stock are "restricted securities" under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Company or any permitted
transferee must hold the Fusion Common Stock unless the shares are registered
with the Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Company and
the Company Shareholders acknowledge that Parent has no obligation to register
or qualify the Fusion Common Stock for resale. The Company and the Company
Shareholders further acknowledge that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, and the holding
period for the Fusion Common Stock.
 
25

--------------------------------------------------------------------------------



 
4.23
Legends.

 
The Company, any permitted transferee, and the Company Shareholders understand
that the Fusion Common Stock shall bear the following legends:


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS
THE SELLER HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO
THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED"


4.24   Solvency 


As of the Closing Date and after giving effect to the sale of the Assets and to
the transactions contemplated under this Agreement:
 
(a)                The aggregate value of the Company, as a going concern, on a
consolidated basis, exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
the Company.
 
(b)               No final judgments against the Company or any Subsidiary, in
actions for money damages with respect to pending or threatened litigation could
reasonably be expected to be rendered at a time when, and in an amount such
that, the Company or any Subsidiary will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) and the cash
available to the Company and each Subsidiary, after taking into account all
other anticipated uses of the cash of the  Company and each Subsidiary
(including the payments on or in respect of debt), is anticipated to be
sufficient to pay all such judgments promptly in accordance with their terms.
 
(c) The Company, on a consolidated basis, has not incurred, does not intend to
incur, and believes that it will not incur, liabilities beyond its ability to
pay such liabilities as such liabilities become absolute and mature.


4.25   Provided Information.
 
All written information concerning the Company and its Subsidiaries that has
been prepared by or on behalf of the Company, its Subsidiaries or any of their
respective officers or authorized representatives and that has been or will be
provided to Fusion and/or Parent, any of its Affiliates or any of their
respective authorized representatives in connection with this Agreement, was or
will be, at the time made available, correct in all material respects and did
not, at the time made available, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements are made.
 
26

--------------------------------------------------------------------------------


4.26   Full Disclosure.


  Now and as of the date of Closing, the Schedules hereto or which shall be
attached hereto prior to Closing, and all documents and other papers listed
therein or required to be delivered pursuant to this Agreement, all due
diligence, and the Related Agreements are true, complete, correct and authentic.
No representation or warranty of the Company, any Subsidiary or the Company
Shareholders contained in this Agreement, and, no document or other paper
furnished by or on behalf of the Company any Company Shareholder, or any
Subsidiary to Fusion and/or Parent (or any of its agents) pursuant to this
Agreement or in connection with the transactions contemplated hereby, taken as a
whole, contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
made, in the context in which made, not false or misleading. There is no fact
that has not been disclosed to Fusion and/or Parent in this Agreement in writing
and the Related Agreements, the due diligence or the Schedules hereto and
thereto that has or will have a Material Adverse Effect on the Company or any
Subsidiary or its assets, properties, business, operations, prospects or
condition (financial or otherwise), or is reasonably likely to have such an
effect.




4.27   Survival.
 
The Representations and warranties under this Section shall survive the Closing
Date for a period of five (5) years.
 
ARTICLE V


REPRESENTATIONS AND WARRANTIES OF PARENT AND FUSION


Fusion and Parent hereby represent and warrant to the Company as follows:
 

 
5.1
Organization and Qualification. 

 
Each of Parent and Fusion (a) is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, (b) has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now being conducted; and (c) is duly
qualified or licensed and is in good standing to do business in each
jurisdiction in which the properties owned, leased or operated by it or the
nature of its activities makes such qualification necessary, except, in the case
of clause (c), in such jurisdictions where the failure to be so duly qualified
or licensed and in good standing has not had and is not reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect on Fusion or
Parent.
 
27

--------------------------------------------------------------------------------


 
5.2    Authorization and Validity of Agreement; Fusion Common Stock.
 
(a)  Each of Fusion and Parent has all requisite corporate power and authority
to enter into this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by Fusion and Parent of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Fusion and Parent. This Agreement has
been duly executed and delivered by Fusion and is a legal, valid and binding
obligation of Fusion enforceable against Fusion in accordance with its terms
(except insofar as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies). The Fusion Common Stock has been duly authorized, and when issued
pursuant to the terms of this Agreement will be validly issued, fully paid and
non assessable.
 
(b)  Brokers and Finders.
 
No agent, broker, investment banker, financial advisor or other Person is or
will be entitled, by reason of any agreement, act or statement by Fusion or
Parent or any of its Subsidiaries or their respective directors, officers,
employees or Affiliates, to any financial advisory, broker’s, finder’s or
similar fee or commission, to reimbursement of expenses or to indemnification or
contribution in connection with any of the transactions contemplated by this
Agreement.
 
5.3   Recommendation of the Parent Board.
 
The Parent Board of Directors, by vote at a meeting duly called and held, has
approved this transaction and the issuance of the Fusion Common Stock.
 
ARTICLE VI


ADDITIONAL COVENANTS AND AGREEMENTS




6.1   Access to Information Concerning Properties and Records.
 
During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement, or upon reasonable notice, the
Company will (and cause each of its Subsidiaries to) afford to the officers,
employees, counsel, accountants and other authorized representatives of Parent
or Fusion reasonable access during normal business hours to all its properties,
personnel, books and records and furnish promptly to such Persons such financial
and operating data and other information concerning its business, properties,
personnel and affairs as such Persons will from time to time reasonably request
and instruct the officers, directors, employees, counsel and financial advisors
of the Company and each Subsidiary, to discuss the business operations, affairs
and assets of the Company and its Subsidiaries and otherwise fully cooperate
with the other party in its investigation of the business of the Company and
each Subsidiary. Each of Fusion and Parent agrees that it will not, and will
cause its officers, employees, counsel, accountants and other authorized
representatives not to, use any information obtained pursuant to this Section
6.1 for any purpose unrelated to the consummation of the transactions
contemplated by this Agreement.
 
28

--------------------------------------------------------------------------------


6.2   Confidentiality.
 
Unless otherwise agreed to in writing by the party disclosing (or whose
Representatives disclosed) the same (a “disclosing party”), each party (a
“receiving party”) will, and will cause its Affiliates, directors, officers,
employees, agents and controlling Persons (such Affiliates and other Persons
with respect to any party being collectively referred to as such party’s
“Representatives”) to, (i) keep all Confidential Information (as defined below)
of the disclosing party in strict confidence and not disclose or reveal any such
Confidential Information to any Person other than those Representatives of the
receiving party who are participating in effecting the transactions contemplated
hereby or who otherwise need to know such Confidential Information, (ii) use
such Confidential Information only in connection with consummating the
transactions contemplated hereby and enforcing the receiving party’s rights
hereunder, and (iii) not use Confidential Information in any manner detrimental
to the disclosing party. In the event that a receiving party is requested
pursuant to, or required by, applicable law or regulation or by legal process to
disclose any Confidential Information of the disclosing party, the receiving
party will provide the disclosing party with prompt notice of such request(s) to
enable the disclosing party to seek an appropriate protective order. A party’s
obligations hereunder with respect to Confidential Information that (i) is
disclosed to a third party with the disclosing party’s written approval, (ii) is
required to be produced under order of a court of competent jurisdiction or
other similar requirements of a governmental agency, or (iii) is required to be
disclosed by applicable law or regulation, will, subject in the case of clauses
(ii) and (iii) above to the receiving party’s compliance with the preceding
sentence, cease to the extent of the disclosure so consented to or required,
except to the extent otherwise provided by the terms of such consent or covered
by a protective order. If a receiving party uses a degree of care to prevent
disclosure of the Confidential Information that is at least as great as the care
it normally takes to preserve its own information of a similar nature, it will
not be liable for any disclosure that occurs despite the exercise of that degree
of care, and in no event will a receiving party be liable for any indirect,
punitive, special or consequential damages. In the event this Agreement is
terminated, each party will, if so requested by the other party, promptly return
or destroy all of the Confidential Information of such other party, including
all copies, reproductions, summaries, analyses or extracts thereof or based
thereon in the possession of the receiving party or its Representatives;
provided, however, that the receiving party will not be required to return or
cause to be returned summaries, analyses or extracts prepared by it or its
Representatives, but will destroy (or cause to be destroyed) the same upon
request of the disclosing party.
 
For purposes of this Section 6.2, “Confidential Information” of a party means
all confidential or proprietary information about such party that is furnished
by it or its Representatives to the other party or the other party’s
Representatives, regardless of the manner in which it is furnished.
“Confidential Information” does not include, however, information which (a) has
been or in the future is published or is now or in the future is otherwise in
the public domain through no fault of the receiving party or its Representatives
or is otherwise required to be disclosed by law; (b) was available to the
receiving party or its Representatives on a non-confidential basis prior to its
disclosure by the disclosing party; (c) becomes available to the receiving party
or its Representatives on a non-confidential basis from a Person other than the
disclosing party or its Representatives who is not otherwise bound by a
confidentiality agreement with the disclosing party or its Representatives, or
is not otherwise prohibited from transmitting the information to the receiving
party or its Representatives, or (d) is independently developed by the receiving
party or its Representatives through Persons who have not had, either directly
or indirectly, access to or knowledge of such information. Nothing contained in
this Section 6.2 shall be construed to limit a receiving party’s right to
independently develop or acquire products without use of the disclosing party’s
Confidential Information.
 
29

--------------------------------------------------------------------------------


Neither the Company nor any Subsidiary or Company Shareholder nor any party
related thereto, will issue any press release without Parent or Fusion’s express
written consent.
 

 
6.3
Conduct of the Company and each Subsidiary’s Business Pending and Post Closing.

 
Except as set forth in Schedule 6.3, the Company will, and will cause each of
its Subsidiaries to, except as permitted, required or specifically contemplated
by this Agreement, or consented to or approved in writing by Parent or Fusion,
during the period commencing on the date hereof and ending at the Closing:
 
(a) conduct its business only in, and not take any action except in, the
ordinary and usual course of its business and consistent with past practices;
 
(b) use reasonable best efforts to preserve intact its business organization, to
preserve its Licenses and Permits in full force and effect, to maintain its
Intellectual Property (including the payment of any administrative fees), to
keep available the services of its present officers and key employees, and to
preserve the goodwill of those having business relationships with it;
 
(c) not (i) modify or change in any material respect any License, Permit, any
Material Contract or any other Contract that is material to the business of the
Company or any Subsidiary, other than in the ordinary course of business
consistent with past practice; (ii) modify or change in any respect any of the
Specified Contracts; (iii) terminate any License, Permit, Material Contract or
any other Contract that is material to the business of the Company, (iv) issue
any equity to any person except as set disclosed to approved by Fusion in
writing; (v) hire any new employee, replace any existing employee, enter into
any new employment, consulting, contractor, agency or commission agreement, make
any amendment or modification to any such existing agreement or grant any
increases in compensation, other than the regular annual salary increases
required to be made pursuant to the terms of existing employment agreements with
employees of the Company or its Subsidiaries who are not directors or officers
of the Company; (vi) provide security for any of its outstanding unsecured
Indebtedness, provide additional security for any of its outstanding secured
Indebtedness or grant, create or suffer to exist any Lien on or with respect to
any assets or rights of the Company or any Subsidiary of the Company; (vii)
enter into or assume any Contract that would be a Specified Contract, or amend
any term of any existing Contract in a manner that would cause it to become a
Specified Contract; or (viii) enter into or assume any Contract with respect to
any of the foregoing;
 
30

--------------------------------------------------------------------------------


(d) not acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or a substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof or otherwise
acquire or agree to otherwise acquire any assets that are material, individually
or in the aggregate, to the Company and its Subsidiaries taken as a whole;
 
(e) not sell, lease or encumber or otherwise voluntarily dispose of, or agree to
sell, lease, encumber or otherwise dispose of, any of its assets that are
material, individually or in the aggregate, to the Company and its Subsidiaries
taken as a whole;
 
(f) not incur any amount of Indebtedness or assume or enter into any Contract to
do so except as set forth on Schedule 6.3(f). In addition, schedule repayment
terms of each item scheduled;
 
(g) not modify or change in any respect, or terminate any agreement related to
material Intellectual Property;
 
(h) not take any action that would cause its representations and warranties
contained in Section 4 to be untrue in any respect or, except as otherwise
contemplated by this Agreement, make any changes to the corporate structure of
the Company and its Subsidiaries (including the structure of the ownership by
the Company of the direct and indirect interests in its Subsidiaries and of the
ownership by the Company and its Subsidiaries of their respective businesses and
assets);
 
(i) give prompt notice in writing to Fusion of (i) any information that
indicates that any of the Company’s representations or warranties or any
Subsidiaries contained herein were not true and correct as of the date hereof or
will not be true and correct as of the Effective Time and upon Closing (except
for changes permitted or contemplated by this Agreement), (ii) the occurrence of
any event that will result, or has a reasonable prospect of resulting, in the
failure of any condition specified in Article VI hereof to be satisfied, (iii)
any notice or other communication from a third party alleging that the consent
of such third party is or may be required in connection with the transactions
contemplated by this Agreement or that such transactions otherwise may violate
the rights of or confer remedies upon such third party; (iv) any notice of, or
other communication relating to, any litigation or any order or judgment entered
or rendered therein; and the occurrence of any event that will result, or has a
reasonable prospect of resulting, in the failure of any condition specified in
Article 8.2 to be satisfied.
 
6.4    Undertakings.
 
Except as set forth in Schedule 6.4 the Company will, and will cause each of its
Subsidiaries to, undertake the following:
 
(a) Audit. The Company and its Subsidiaries will undertake to cause an audit of
its 2004 Financial Statements on a quarterly basis and a review of its 2005
Financial Statements on a monthly basis by Rothstein, Kass and Company, P.C., or
such other accounting firm acceptable to Fusion, and cause to be delivered such
audited Financial Statements to Fusion 30 days following the Closing Date.
Fusion will share the cost (50/50) of a reasonable audit with the Company
provided that (i) the audit is “reasonable” when compared to a company whose
financial records are in such a form as not to cause any extraordinary audit
procedures or work; (ii) the transaction closes; and (iii) the amount of
Parent’s portion does not exceed $10,000.
 
31

--------------------------------------------------------------------------------


(b) Liabilities. In the event Parent or Fusion permits the Company or any
subsidiary to retain any liabilities post closing, as reflected on Schedule
8.2(m), Parent, or Fusion, as the case may be, shall, without assuming any of
the liabilities, control payment by the Company or any Subsidiary to each
liability. The Company and the Company Shareholders understand(s) and agree(s)
that Fusion and/or Parent, shall have the absolute right to setoff against all
or any portion of the payments due the Company or the Company Shareholders,
whether in the form of Fusion Common Stock or Cash Payment, against all, or any
portion of the Stock Payment, the Cash Payment or the Earn-Out Compensation that
may hereafter become due up to the full amount of any liabilities that Parent or
Fusion may pay pursuant to the provisions of this Section or otherwise. Fusion
and/or Parent reserve the right to make adjustments from the Cash Payment,
Earn-Out Compensation or Stock Payment, or a combination of each, and in any
order, in its sole discretion.
 
(c)  Operating Agreement. At the request of Fusion and Parent, the Company shall
enter into a Management Agreement with Fusion pursuant to which Parent would
assume the responsibility for the management of the Company’s day to day
operations in consideration for a management fee to be determined or otherwise
to be determined on commercially reasonable terms,.
 
(d) Section 6.4 shall survive Closing until such time as  6.4(a) and 6.4(b) are
completed and Fusion notifies the Company in writing.
 
ARTICLE VII
 
INDEMNIFICATION
 
7.1   Indemnification by the Company, each Subsidiary and the Company
Shareholders. 
 
From and after the Closing, the Company, each Subsidiary, and each of the
Company Shareholders, jointly and severally, will reimburse, indemnify and hold
harmless Fusion and Parent and each of its shareholders, directors, officers,
employees and agents, and each of its affiliates (each such person and its
successors and assigns is referred to herein as a “Company Indemnified Party”)
against and in respect of:
 
(a) any and all liabilities and obligations of any nature whatsoever relating to
the Company, any Subsidiary or the Company Shareholders, the Company or any
Subsidiary or the Business or the Assets prior to and after the Closing that any
Company Indemnified Party becomes liable for as a result of the purchase of the
Assets or related to this Agreement;
 
(b) any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other proceedings or investigations against any Company
Indemnified Party that relate to the Company any of its Subsidiaries, or the
Company Shareholders, the Company or any of its Subsidiaries business or the
Assets and which result from or arise out of any event, occurrence, action,
inaction or transaction occurring prior to the Closing Date and thereafter;
 
32

--------------------------------------------------------------------------------


(c) any and all damages, losses, deficiencies, liabilities, costs and expenses
incurred or suffered by any Company Indemnified Party that result from, relate
to or arise out of:
 
(i) any material misrepresentation, breach of material warranty or
nonfulfillment of any material agreement or covenant on the part of the Company,
any of its Subsidiaries, or the Company Shareholders under this Agreement or
from any misrepresentation in or omission from any certificate, response to due
diligence, schedule, statement, document or instrument furnished to Fusion
pursuant hereto or in connection with the negotiation, execution or performance
of this Agreement;
 
(ii) any claim by any former officer or employee, distributor, customer or
creditor of the Company or any Subsidiary or third party related to the Company
or any Subsidiary; and
 
(iii) any of the matters referred to in subparagraphs (a) and (b) above; and
 
(d) any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without limitation, reasonable legal fees and expenses) incident to any of the
foregoing or to the enforcement of this Section 7.1.
 
Notice must be given within a reasonable time after discovery of any fact or
circumstance on which a party could claim indemnification (“Claim” or “Claims”).
The notice shall describe the nature of the Claim, if the Claim is determinable,
the amount of the Claim, or if not determinable, an estimate of the amount of
the Claim. Each party agrees to use its best efforts to minimize the amount of
the loss or injury for which it is entitled to indemnification. If the party, in
order to fulfill its obligations to the other party must take legal action or if
the party is involved in legal action, the outcome of which could give rise to
its seeking indemnification, one party shall consult with the other party with
respect to such legal action and allow it to participate therein.
 
No Claim for which indemnification is asserted shall be settled or compromised
without the written consent of the Parent or Fusion.
 
A Claim shall be deemed finally resolved in the event a matter is submitted to a
court, upon the entry of judgment by a court of final authority.
 
7.2   Payment of Indemnification Obligation. 
 
The Company, its Subsidiaries and the Company Shareholders agree to pay promptly
to any Company Indemnified Party, the amount of all damages, losses,
deficiencies, liabilities, costs, expenses, claims and other obligations to
which the foregoing indemnities relate, including attorneys’ fees. Fusion or
Parent may setoff any indemnification obligation from any portion of the
Purchase Price, the Stock Payment, the Cash Payment or the Earn-Out
Compensation.

 
33

--------------------------------------------------------------------------------


7.3    Other Rights and Remedies Not Affected. 
 
The indemnification rights of the Company Indemnified Party under this Article
VII are independent of and in addition to such rights and remedies as the
Company Indemnified Party may have at law or in equity or otherwise for any
misrepresentation, breach of warranty or failure to fulfill any agreement or
covenant hereunder, including without limitation the right to seek specific
performance, rescission or restitution, none of which rights or remedies shall
be affected or diminished hereby.
 
7.4   Survival. 


Notwithstanding any right of any party to investigate fully the affairs of the
other party and notwithstanding any knowledge of facts determined or
determinable by such party pursuant to such investigation or right of
investigation, Parent and Fusion has the right to rely fully upon the
representations, warranties, covenants and agreements of the Company, each
Subsidiary and the Company Shareholders in this Agreement or in any Schedule,
certificate or financial statement delivered by any party pursuant hereto. All
such Company, each Subsidiary and the Company Shareholders representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the Closing hereunder and the Company Indemnified Party shall be
indemnified in accordance with this Section 7 or other express provisions in
this Agreement, and, except as otherwise specifically provided in this
Agreement, the obligations shall thereafter terminate and expire at the end of
the fifth (5th) full calendar year after the Closing Date unless a claim has
been asserted prior to that date.


 
ARTICLE VIII
 
CONDITIONS PRECEDENT
 
8.1   Conditions Precedent to the Obligations of Fusion and Parent and the
Company.
 
 
The respective obligations of Fusion and Parent (8.2) and the Company (8.3) to
consummate the Closing are subject to the satisfaction at or prior to the
Closing Date of each of the following conditions:
 
8.2   Conditions Precedent to the Obligations of Fusion and Parent.
 
The obligations of Fusion and Parent to consummate the Closing are subject to
the satisfaction at or prior to the Closing Date of each of the following
conditions, unless waived by Parent or Fusion in writing:
 
(a) Accuracy of Representations and Warranties. The representations and
warranties of the Company, its Subsidiaries and the Company Shareholders
contained in Sections 4 shall be true and correct in all respects as of the date
of this Agreement and on and as of the Closing Date as though made on and as of
the Closing Date. Each other representation and warranty of the Company, its
Subsidiaries and the Company Shareholders contained in this Agreement shall, if
specifically qualified by materiality, be true and correct and, if not so
qualified, be true and correct in all material respects in each case as of the
date of this Agreement and (except to the extent such representation and
warranty speaks as of a specified earlier date) on and as of the Closing Date as
though made on and as of the Closing Date.
 
34

--------------------------------------------------------------------------------


(b) Performance of Agreements. The Company and each of its Subsidiaries shall
have performed in all material respects all obligations and agreements, and
complied in all material respects with all covenants and conditions, contained
in this Agreement to be performed or complied with by it prior to or on the
Closing Date.
 
(c) Officers’ Certificate. The Company and each of its Subsidiaries shall have
delivered to Fusion (i) a certificate, dated the Closing Date, signed on behalf
of the Company by the Chief Executive Officer, Chief Financial Officer of the
Company and each of its Subsidiaries certifying as to the fulfillment of the
conditions specified in Section 8, (ii) certificates, dated the Closing Date,
signed by and on behalf of each of the individuals listed on Schedule 8.2(c),
and (iii) a certificate of the Secretary of the Company certifying, among other
things the incumbency of all officers of the Company having authority to execute
and deliver this Agreement and the agreements and documents contemplated hereby
and the transactions contemplated hereby.
 
(d) Approvals. The holders of any indebtedness of the Company or any Subsidiary
or the Company Shareholders, the lessors of any real or personal property or
assets leased by the Company or any Subsidiary, the parties (other than the
Company or any Subsidiary) to any agreement, contract or commitment to which the
Company or any Subsidiary is a party, any governmental agency or body or any
other person, firm or corporation which owns or has authority to grant any
franchise, license, permit, right or other authorization necessary for the
business or operations of the Company or any Subsidiary, to the extent that
their consent or approval is required, necessary or, in the opinion of Fusion,
desirable under the pertinent debt, lease, agreement, license, contract or
commitment or other document or instrument or under applicable laws, rules or
regulations for the consummation of the transactions contemplated hereby in the
manner herein provided, shall have granted such consent or approval without
resulting in the modification, cancellation or termination of any such lease,
agreement, contract or commitment or of any such franchise, license, permit,
right or other authorization or the subjection of the Company or any Subsidiary
to any law, rule, regulation or condition which, in the judgment of Fusion,
shall be unduly burdensome. The holders of any Indebtedness of the Company or
any Subsidiary or the Company Shareholders shall release any real property,
personal property and assets leased by the Company or any Subsidiary and other
assets which are part of the Assets from any lien or other security interests
pertaining to such assets.
 
(e) Liens and Encumbrances. Except as set forth on Schedule 8.2(e), on or before
the closing, the Company and each Subsidiary shall have obtained a release and
discharge of any and all liens (including Tax Liens), security interests,
restrictions, defects and encumbrances which affect the Business or Assets to be
transferred and provide Company with all UCC-3 forms where applicable.
 
(f) No Adverse Enactments. There shall not have been any statute, rule,
regulation, order, judgment or decree proposed, enacted, promulgated, entered,
issued, enforced or deemed applicable by any foreign or United States federal,
state or local Governmental Entity, and there shall be no action, suit or
proceeding pending or threatened, which, in Fusion’s reasonable judgment (i)
makes or may make this Agreement, or any of the other transactions contemplated
by this Agreement illegal or imposes or may impose material damages or penalties
in connection therewith, (ii) otherwise prohibits or unreasonably delays, or may
prohibit or unreasonably delay transactions contemplated by this Agreement or
increases in any material respect the liabilities or obligations of Fusion
arising out of this Agreement, or any of the transactions contemplated by this
Agreement.
 
35

--------------------------------------------------------------------------------


(g) Contract Consents and Notices. All consents to contracts required in
connection with the consummation of the transactions contemplated hereby and
which, if not obtained or given, would have, individually or in the aggregate, a
Material Adverse Effect on the transactions contemplated shall have been
obtained and given.
 
(h) No Material Adverse Change. Since the date hereof, nothing shall have
occurred, and Fusion shall not have become aware of any circumstance, change or
event having occurred prior to such date, which individually or in the
aggregate, has had or, in the reasonable judgment of Fusion, could be expected
to have, a material adverse effect on (i) the transactions contemplated hereby
or Fusion’s liabilities or obligations with respect to such transactions, or
(ii) the business, assets, results of operations, financial condition or
prospects of the Company and its Subsidiaries, taken as a whole, , or Fusion and
its Subsidiaries, taken as a whole (including any potential change or event
disclosed on any Schedule which, subsequent to the date hereof, actually occurs)
or (iii) a declaration of a banking moratorium or any general suspension of
payments in respect of banks in the United States.
 
(i) Receipt of Approvals and Consents from Governmental Entities. All approvals
and consents by any Governmental Entity required in connection with the
consummation of the transactions contemplated hereby shall have been obtained
and shall be in full force and effect, all filings with any Governmental Entity
as are required in connection with the consummation of such transactions shall
have been made, and all waiting periods, if any, applicable to the consummation
of such transactions imposed by any Governmental Entity shall have expired,
other than those which, if not obtained, in force or effect, made or expired (as
the case may be) would not, either individually or in the aggregate, have a
material adverse effect on the transactions contemplated hereby or a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole, Fusion and
its Subsidiaries taken as a whole, any Controlling Party of Fusion and its
Subsidiaries taken as a whole or the Surviving Entity and its Subsidiaries taken
as a whole, to be ineffective.
 
(j) Proceedings Satisfactory. All actions, proceedings, instruments and
documents required to carry out the transactions contemplated hereby or
incidental hereto and all other related legal matters shall have been reasonably
satisfactory to and approved by counsel for Fusion and such counsel shall have
been furnished with such certified copies of such corporate actions and
proceedings and such other instruments and documents as such counsel shall have
reasonably requested.
 
(k) Due Diligence. The Company confirms in writing that it has provided and
fully disclosed all requested due diligence materials and the Parent and Fusion
have completed a review of and have approved in writing, in their sole
discretion, all due diligence materials and schedules.
 
36

--------------------------------------------------------------------------------


(l) Post Acquisition Plan. The Company and Fusion have completed a post sale
plan for the Company’s business which is acceptable to Fusion in its sole
discretion and approved in writing.
 
(m) Satisfaction of Liabilities. On the Closing date, Fusion shall have received
evidence in form, and substance satisfactory to Fusion and its counsel, of the
satisfaction of all contingent and accrued liabilities of the Company and its
Subsidiaries as Fusion shall require. The Company and its Subsidiaries shall pay
all Taxes prior to payment of private vendors or payees. In the event Parent or
Fusion permit the Company or any Subsidiary to retain a liability, said
liability will be fully disclosed on Schedule 8.2(m).
 
(n) Lock-up Agreement. On the Closing Date, Fusion shall have received a Lock-up
Agreement from the Company (or Company Shareholders or any transferee (who will
be subject to all the restrictions with respect to the Fusion Common Stock set
forth in the Agreement ) in the form of Exhibit “B.”
 
(o) Employment Agreement. On the Closing Date, Ed Weaver shall execute an
employment agreement in the form attached hereto as Exhibit “C.” The terms of
the Employment Agreement shall be for two (2) years and include appropriate
non-compete and performance provisions. It is acknowledged that Timothy
Ringgenberg will not be employed by Fusion or any of its subsidiaries.
 
(p) Employee Letters. On the Closing date, Fusion shall have received a Letter
Agreement from those employees and consultants listed on Schedule 4.18 in the
form attached hereto as Exhibit “D” confirming their continued employment by
Fusion after the Closing.
 
(q) Transfer of Equity. On the Closing Date Ed Weaver and Tim Ringgenberg, and
any party whom shall be related thereto, shall transfer 100% of the equity in
each Subsidiary or Affiliated Party to the Company.
 
(r) Transfer of Parent Shares. On the Closing Date, the Company shall have
prepared instructions to transfer 126,500 Fusion Shares to certain shareholders
of the Company and shall have delivered Lock Up Agreements from such
Shareholders.
 
(s) Agreements.  The Company shall have received consents in writing to the
assignment of the rights of the Company or its Subsidiaries from the parties to
the Agreements listed on Schedule 2.2 such that the Fusion may succeed to those
rights.
 
(t) Licenses. The Company and each Subsidiary shall have received the consent of
each Governmental Entity required in connection with the transfer of each
License and Permit listed on Schedule 2.2(e) to Fusion, or its designee, at the
time of Closing.
 
(u) E911 Notification. The Company and each Subsidiary will provide evidence
satisfactory to Fusion and its counsel that they have fully complied with the
E911 notification requirement as set forth by the Federal Communications
Commission where applicable.
 
37

--------------------------------------------------------------------------------


(v)  Opinion. Fusion shall have received an opinion from Company’s counsel, in
form and substance satisfactory to Fusion and its counsel, covering the
following matters, and such other matters as Fusion may reasonably request:
 
(i)  The Company and each of the Company’s Subsidiaries have been duly
incorporated and validly exist as a corporation in good standing under the laws
of incorporation;


(ii)  The Company and each of the Company’s Subsidiaries have corporate power
and authority to own, lease and operate its properties and to conduct its
business;


(iii)  The authorized, issued and outstanding capital stock of the Company and
each Subsidiary is as set forth in the Agreement, as supplemented or amended;


(iv)  The Company and each Subsidiary is duly qualified as a foreign corporation
to transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect;


(v)  The shares of issued and outstanding capital stock of the Company,
including the Subsidiaries, have been duly authorized and validly issued and are
fully paid and non-assessable; and none of the outstanding shares of capital
stock of the Company or a Subsidiary was issued in violation of the preemptive
or other similar rights of any security holder of the Company or a Subsidiary;


(vi)  each of the Company Subsidiaries has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Agreement and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business;
(B) except as otherwise disclosed in the Agreement, all of the issued and
outstanding capital stock of each of the Company Subsidiaries has been duly
authorized and validly issued, is fully paid and non-assessable and, to the
knowledge of such counsel, is owned by the Company, directly or through
Subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity; and (c) none of the outstanding shares of capital
stock of any of the Company's Subsidiaries was issued in violation of the
preemptive or similar rights of any security holder of such Subsidiary.


(viii)  To the knowledge of such counsel, there is not pending or threatened any
action, suit, proceeding, inquiry or investigation, to which the Company or any
Subsidiary of the Company is a party, or to which the property of the Company or
any Subsidiary of the Company is subject, before or brought by any court or
governmental agency or body, (a) which might reasonably be expected to result in
a Material Adverse Effect, or (b) which might reasonably be expected to
materially and adversely affect the properties or assets thereof or the
consummation of the transactions contemplated in this Agreement or the
performance by the Company or its Subsidiaries of its obligations thereunder or
the transactions contemplated by the Agreement, or (c) required to be described
in the Agreement but not so described;


38

--------------------------------------------------------------------------------


(ix)  To the knowledge of such counsel, neither the Company nor any of its
Subsidiaries is in violation of its charter or by-laws or other organizational
documents and no default by the Company or any of its Subsidiaries exists in the
due performance or observance of any material obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, loan agreement, note,
lease or other agreement or instrument that is described or referred to in the
Agreement or filed or incorporated by reference therein;


(x)  The execution, delivery and performance of the Agreement and the
consummation of the transactions contemplated in the agreement and the and
compliance by the Company or its Subsidiaries with its obligations under the
Agreement, do not and will not, whether with or without the giving of notice or
lapse of time or both, conflict with or constitute a breach of, or default
under, or result in the creation or imposition of any Lien, charge or
encumbrance upon any property or assets of the Company or any Subsidiary
pursuant to, any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or any other agreement or instrument, known to such
counsel, to which the Company or any of its Subsidiaries is a party or by which
it or any of them may be bound, or to which any of the property or assets of the
Company or any Subsidiary of the Company is subject (except for such conflicts,
breaches or defaults or Liens, charges or encumbrances for which waivers have
been obtained or that would not have a Material Adverse Effect), nor will such
action result in any violation of the provisions of the charter or by-laws of
the Company or any of its Subsidiaries, or, to such counsel's knowledge, any
applicable law, statute, rule, regulation (assuming compliance with all
applicable state securities and Blue Sky laws) applicable to the Company or any
judgment, order, writ or decree, known to such counsel, of any government,
government instrumentality or court, domestic or foreign, having jurisdiction
over the Company or any of its Subsidiaries or any of their respective
properties, assets or operations.


(w) Bulk Sales. The Company and its Subsidiaries shall have complied with all
Bulk Sales Transaction rules in each jurisdiction as applicable.


(x) Debtor and Creditor Act. The Company and its Subsidiaries shall have
complied with the rules and regulations of each particular jurisdiction as they
pertain to creditor’s rights, including but not limited to, right of
notification of an asset sale.


(y) VOIC. The Company and its Subsidiaries shall cause VOIC to enter into an
exclusive Independent Marketing Agreement with the Parent and any Company
Shareholder having an interest, directly or indirectly, with VOIC shall sever
such interest with VOIC prior to Closing. A form of the Independent Marketing
Agreement is attached hereto as Exhibit “E.”


(z) Obligations to Shareholders. The Company and its Subsidiaries will satisfy
all lawful obligations with each of its shareholders.


39

--------------------------------------------------------------------------------


(aa) Litigation. The Company, and its Subsidiaries, shall have fully resolved
discharged and be released from all pending or threatened litigation, set forth
on Schedule 4.11.


(bb) Philippines. Fusion shall have entered into an agreement, in accordance
with Philippine laws, to utilize the license of Philippines until such time as
Fusion or Parent or its designee can obtain their own license.


(cc) Audit. The Company and its Subsidiaries, in the opinion of Fusion and its
auditors, are able to comply with the audit requirements of Section 6.4(a).


(dd) Schedules. (a) In the event the schedules required to be produced by the
Company, a subsidiary or any of the Company Shareholders are not completed prior
to execution of this Agreement, and in such case the Parent or Fusion gives
express written permission to complete any schedules post the date this
Agreement is executed, the Company, each subsidiary and the Company Shareholders
shall cause the schedules to be completed in their entirety and provide all
supporting due diligence material to support said schedules at least ten (10)
days prior to the Closing. (b) Fusion reserves the right to reject or accept any
item listed on any Schedule prior to the Closing.


(ee) Operating Agreements. Effective upon Closing, Hong Kong, Philippines,
Malaysia and UK, shall have entered into an operating agreement with Fusion, or
its designee, which will include, but not be limited to, terms that require (i)
Parent is the exclusive provider of services (of the type(s) offered by Parent);
(ii) all revenues and profits will flow to Parent post Closing; and (iii) Parent
has 100% of the operational control of the business of each post Closing.


(ff) Additional Representations and Warranties. Prior to closing, the Company,
the Subsidiaries and the Company Shareholders shall provide Fusion and Parent
any additional warranties and representations as they may reasonably request
based in information determined from any Schedules provided subsequent to the
execution of this Agreement..


(gg) Signatory. The Company and each Subsidiary shall execute and file
contemporaneous with Closing, such documentation necessary to remove the
signatory(s) on each bank account, cash, merchant accounts, or the like, and
replace such signatory with the person or persons whom the Parent or Fusion
shall elect.



 
8.3
Conditions Precedent to the Obligations of the Company, each Subsidiary and the
Company Shareholders.

 
The obligation of the Company to consummate the Closing is also subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, unless waived by the Company:

 
40

--------------------------------------------------------------------------------


(a) Accuracy of Representations and Warranties. All representations and
warranties of Fusion contained herein shall, if specifically qualified by
materiality, be true and correct and, if not so qualified, be true and correct
in all material respects in each case as of the date of this Agreement and
(except to the extent such representations and warranties speak of a specified
earlier date) as though made on and as of the Closing Date.
 
(b) Performance of Agreements. Fusion shall have performed in all material
respects all obligations and agreements, and complied in all material respects
with all covenants and conditions, contained in this Agreement to be performed
or complied by them on the Closing Date.
 
ARTICLE IX

 
TERMINATION
 

 
9.1
Termination by Either Fusion or the Company.

 
In the event any of the conditions contained in Section 8.2 are not fully and
completely satisfied as solely determined by the Parent or Fusion, and the
conditions shall not have been expressly waived in writing, this Agreement shall
terminate upon notice by the Parent or Fusion to the Company. In the event any
of the conditions contained in Section 8.3 are not satisfied by Fusion as of the
Closing Date and the conditions shall not have been waived, this Agreement shall
terminate upon notice by the Company to Fusion.
 
9.2    Effect of Termination and Abandonment.
 
In the event of termination of this Agreement pursuant to this Article IX, this
Agreement, except as to the provisions of Section 4.11, Section 6.2 and Section
7 which shall expressly survive any termination, shall become void and of no
effect with no liability on the part of any party hereto (or of any of its
directors, officers, employees, agents, legal and financial advisors or other
representatives); provided, however, except as otherwise provided herein, no
such termination shall relieve any party hereto of any liability or damages
resulting from any willful or intentional breach of this Agreement.
 
ARTICLE X

 
MISCELLANEOUS
 
10.1   No Waiver, Survival of Representations, Warranties, Covenants and
Agreements. 
 
The respective representations and warranties of Parent, Fusion, the Company,
each Subsidiary and the Company Shareholders contained herein or in any schedule
or certificate or other instrument delivered pursuant hereto prior to or at the
Closing shall not be deemed waived or otherwise affected by any investigation
made by any party hereto or any knowledge of any party (including any employee
of any party) for whose benefit such representations and warranties are made.
The respective covenants and agreements of the parties contained herein which
are to be performed after the Closing shall survive the Closing Date and shall
only terminate in accordance their respective terms.
 
41

--------------------------------------------------------------------------------



 
10.2
Expenses.

 
The parties shall pay their own expenses incidental to the preparation of this
Agreement, the carrying out of the provisions of this Agreement and the
consummation of the transactions contemplated hereby.
 

 
10.3
Remedy.

 
The Company , it Subsidiaries and the Company Shareholders acknowledge that the
Assets are unique and not otherwise available and agree that, in addition to any
other remedy available to Fusion or Parent; Fusion and/or Parent may invoke any
equitable remedy to enforce performance hereunder, including, without
limitation, the remedy of specific performance.
 

 
10.4
Notices.

 
  All notices, requests, demands, waivers and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally (by courier service or
otherwise) or mailed, certified or registered mail with postage prepaid, or sent
by confirmed telecopier, as follows:
 
(a)   If to Fusion or Parent:
 
Fusion Telecommunications International, Inc.
420 Lexington Avenue, Suite 518
New York, New York 10170
Facsimile: (212) 972-7884


with a copy to:


Heitz & Associates, P.C.
345 Woodcliff Drive
Fairport, New York 14450
Attention: William R. Heitz, Esq.
Facsimile: (585) 387-0130


with an additional copy to:


Andrew Lewin, Esq.
Fusion Telecommunications International, Inc.
420 Lexington Avenue, Suite 518
New York, New York 10170
Facsimile: (212) 972-7884


42

--------------------------------------------------------------------------------


(b)   If to the Company and/or its Subsidiaries:
 
iFreedom Communications, Inc.
3 Holland
Irvine, CA 92618
Facsimile: 949-461-9267


with a copy to:


Richard I. Anslow, Esq.
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Fascimile: (732) 577-1188
 
(c)   If to the Company Shareholders:
 
iFreedom Communications
c/o Edward J. Weaver
1003 Twelve Stones Court
Goodlettsville, TN 37072
Facsimile: 615-859-0956
 
with a copy to:


Richard I. Anslow, Esq.
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Fascimile: (732) 577-1188
 
or to such other Person or address as any party shall specify by notice in
writing to the other party. Any such notice shall be deemed to have been given
(a) upon actual delivery, if delivered by hand, (b) on the third (3rd) business
day following deposit of such notice, properly addressed with postage prepaid,
with the United States Postal Service if mailed by registered or certified mail,
return receipt requested, or (c) upon sending such notice, if sent via
facsimile, with confirmation of receipt, except that any notice of change of
address shall be effective only upon actual receipt thereof.
 
43

--------------------------------------------------------------------------------


 
10.5   Entire Agreement.
 
This Agreement (including the Schedules, Annexes, Exhibits and other documents
referred to herein) constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, oral and written, between
the parties with respect to the subject matter hereof.
 
10.6   Assignment; Binding Effect; Benefit. 
 
Neither this Agreement nor any of the rights, benefits or obligations hereunder
may be assigned by any party (whether by operation of law or otherwise) without
the prior written consent of the other party. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns. Except for the
provisions (which may be enforced by the Indemnified Parties), nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the parties or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement. 
 
10.7   Amendment. 
 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties.
 
10.8   Headings. 
 
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
10.9   Counterparts. 
 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, and all of which together shall be deemed to be one and the same
instrument.
 
10.10   Governing Law and Venue; Waiver of Jury Trial.

 
(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The
parties hereby irrevocably submit to the jurisdiction of the courts of the State
of New York and the Federal courts of the United States of America located in
the State of New York solely in respect of the interpretation and enforcement of
the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or of any such document, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such a
court. The parties hereby consent to jurisdiction over the person.
 
44

--------------------------------------------------------------------------------


(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 10.10.
 
10.11   Joint Participation in Drafting this Agreement.
 
The parties acknowledge and confirm that each of their respective attorneys have
participated jointly in the drafting, review and revision of this Agreement and
that it has not been written solely by counsel for one party and that each party
has had the benefit of its independent legal counsel’s advice with respect to
the terms and provisions hereof and its rights and obligations hereunder. Each
party hereto, therefore, stipulates and agrees that the rule of construction to
the effect that any ambiguities are to be or may be resolved against the
drafting party shall not be employed in the interpretation of this Agreement to
favor any party against another and that no party shall have the benefit of any
legal presumption or the detriment of any burden of proof by reason of any
ambiguity or uncertain meaning contained in this Agreement.
 
10.12   Severability.
 
The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provisions of this
Agreement, or the application thereof to any Person or entity or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefore in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons, entities or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
 
45

--------------------------------------------------------------------------------


10.13   Enforcement.
 
The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in the Federal courts of the United States located in the
State of New York, this being in addition to any other remedy to which they are
entitled at law or in equity.
 
10.14   Attorneys’ Fees and Costs.
 
Unless expressly set forth in the Agreement, if any action or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of any alleged dispute, breach or default in connection with any of the
provisions of this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding (including, without limitation, reasonable attorneys’ fees
and costs incurred in all appellate proceedings), in addition to any other
relief to which it may be entitled.
 
10.15   Representation by Counsel.
 
Each party has had the opportunity and reasonable time, to consult the attorney
and accountant of its choosing with reference to this Agreement and the
transactions contemplated herein.
 
[Remainder of Page Intentionally Left Blank]
 

46

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
FUSION VOIP ACQUISITION CORP.


By: ________________________________
Name:
Title:




FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.


By: ________________________________
Name:
Title:
 


IFREEDOM COMMUNICATIONS INTERNATIONAL HOLDINGS, LIMITED


By: ________________________________
Name:
Title:
 


IFREEDOM COMMUNICATIONS CORPORATION


By: ________________________________
Name:
Title:




IFREEDOM COMMUNICATIONS (MALAYSIA) Sdn. Bhd.


By: ________________________________
Name:
Title:



--------------------------------------------------------------------------------




 
IFREEDOM COMMUNICATIONS, INC.


By: ________________________________
Name:
Title:




IFREEDOM COMMUNICATIONS HONG KONG, LIMITED


By: ________________________________
Name:
Title:





IFREEDOM UK, LTD.



By: ________________________________
Name:
Title:





______________________________
TIMOTHY RINGGENBERG




_______________________________
SETH RINGGENBERG




_______________________________
LINDA RINGGENBERG




_______________________________
EDWARD J. WEAVER          



--------------------------------------------------------------------------------

